Exhibit 10.1

PURCHASE OF MEMBERSHIP INTERESTS

This Purchase Agreement (the “Agreement”), dated as of the 17th day of Sept.,
2007, by and among VCG Holding Company, a Colorado corporation (“VCG”), or their
assigns (“Purchaser”), and Golden Productions JGC Fort Worth, LLC, a Texas
limited liability company, d/b/a Jaguar’s Gold Club Fort Worth (hereinafter the
“Business”), and Bryan S. Foster (hereinafter “Member” or “Seller’).

WHEREAS, the Business operates an adult entertainment facility; and

WHEREAS, the Member is the beneficial and record holder of all of the issued and
outstanding units of membership (the “Units”) of the Business, and Purchaser
desires to purchase the Units subject to and upon the terms of this Agreement;
and

WHEREAS, the Member desires to sell and Purchaser desires to purchase the Units
of the Member subject to and conditioned upon the terms of this Agreement; and

WHEREAS, the Purchaser desires to purchase the physical structure located on the
land where the Business currently operates, and all contents thereto without the
purchase of the physical land underneath the building, and Member desires to
sell the building and contents thereto; and

WHEREAS, the Purchaser desires to lease the ground underlying the building, and
Member is or will be the owner in fee simple of the land at the time of Closing.

NOW, THEREFORE, in consideration of the foregoing and mutual representations,
warranties and covenants contained herein, the parties agree as follows:

ARTICLE I

Recitals

Section 1.1.            Recitals.                 The Recitals above are an
integral part of this Agreement and incorporated herein by reference as if
copied verbatim.

ARTICLE II

Purchase and Sale

Section 2.1.            Purchase and Sale.               Purchaser shall
purchase from Member, and Member shall sell and transfer to Purchaser, all of
his right, title and interest in the Units of the Business, the building where
the Business is currently located, and the contents therein.

Section 2.2.            Purchase Price.     The total Purchase Price for the
membership interest and the building shall be Three Million Seven Hundred
Thousand ($3,700,000.00), with One Million Nine Hundred Thousand ($1,900,000.00)
Dollars allocated for the purchase of the Member’s Units, and the remaining One
Million Eight


--------------------------------------------------------------------------------


Hundred Thousand ($1,800,000.00) Dollars for the purchase of the building now
housing Jaguar’s Gold Club of Fort Worth, all contents contained therein,
including Improvements, Fixtures, and Personal Property as shown on Schedule 3.1
(a)(2), excluding the ground where the building is currently located.

Section 2.3.            Earnest Money.    One Hundred and Fifty Thousand
($150,000.00) Dollars has heretofore been placed in escrow for the closing of
this transaction, and such escrow account shall be part of the Purchase Price
herein described. In the event of breach of this Agreement solely in the part of
Purchaser, the escrow funds shall be paid to Member as satisfaction of any and
all damages. If Agreement is terminated pursuant to Article 12 hereof, then all
finds held in escrow shall be returned to Purchaser without claims, damages, or
setoff.

Section 2.4.            Closing.                 The closing of the purchase and
sale of the Units (the “Closing”) shall be held at a date and time to be agreed
upon among the parties, at the offices of United Title at 4880 Long Prairie,
Suite 200, Flower Mound, TX 75028, on or before September 17, 2007 at a time to
be agreed upon between the parties (the “Closing Date”).

ARTICLE III
Conditions Precedent

Section 3.1.            Deliveries of Information to Purchaser.           
Member upon the execution of this Agreement shall provide information to satisfy
conditions precedent to Purchaser, which in its sole and absolute discretion
shall evaluate and review the following information to determine the sufficiency
and accuracy thereof, as set forth in the due diligence section as found in
Article VII. Member shall deliver unto Purchaser immediately upon execution of
this Agreement, or prior to Closing, the following:

(a)           a Bill of Sale as shown on Schedule 3.l(a)(l) conveying all the
interest in the Business (Units) and a Bill of Sale for the building and
improvements, including fixtures and personal property (Improvements, Fixtures
and Personal Property) located at 12325 Calloway Cemetery Road, Fort Worth,
Texas, as shown on Schedule 3.1(a)(2); and

(b)           all licenses and permits required for the operation of the
Business as an adult entertainment business are current and in force with no
actions pending for revocation, or adjudication as set forth in Schedule 3.1(b);
and

(c)           pending transactions shall have no adverse effect upon the lease
of the premises or any contracts which may have been entered into by Member with
third parties or its customers;

(d)           that the Business is properly zoned as an adult entertainment
facility at its present location, and there are currently no amendments or
modifications to any law, rule, regulation, ordinance, statute, code or any
court order by federal, state or local



2


--------------------------------------------------------------------------------


governmental agency, unit, division, or department relating to the operation of
the Business;

(e)           documents necessary to assist Purchaser in applications and
actually obtaining the necessary permits, licenses, and certificates for the
ongoing operations of an adult entertainment business at the current location of
Jaguar’s Gold Club Fort Worth;

(f)            Member shall cause United Title Company to issue an owner’s
policy of title insurance showing Member as the owner of the real property in
fee simple, acceptable to Purchaser, provided, however, the title policy shall
specifically except to one certain minimal reservation to Clubwise Financial,
L.P., and a Leasehold Policy acceptable to Purchaser issued by United Title
Company, provided such policy shall also except the above described minimal
reservations; and

(g)           as set forth in Schedule 5.9 hereto, a Ground Lease fully executed
by authorized individuals for the land where the current Jaguar’s Gold Club For
Worth is located.

Section 3.2.            Option to Purchase Additional Facilities.        The
Member herein shall grant an option to Purchaser to purchase the Jaguar’s Gold
Club Fort Worth #2, once built, provided, however, Member shall be under no
obligation to build or develop said club. The option shall be subject to a more
definitive agreement, inspection by VCG, approval by VCG of the business, and
approval by VCG’s board of directors. The option is as follows:

(i)            Option Price of Prospective Club.     Subject to inspection,
approval by VCG, its board of directors, and a more definitive agreement, Member
herein grants an option for the purchase of a prospective club known for the
purposes of this Agreement as Jaguar’s Gold Club Fort Worth #2. Once built, VCG
shall have an option to purchase the facility and can exercise its option at any
time after the facility has been opened for at least one (1) year and a day,
with gross revenue averaging no less than $225,000 per month, with a minimum net
profit of at least $100,000 per month. Should VCG exercise its option to
purchase the future Jaguar’s Gold Club Fort Worth #2, it shall do so at a
purchase price of thirty-six (36) times the monthly average net profit, based on
the most recent six months revenue average from the date immediately prior to
the notice of VCG to exercise its option to purchase. Should VCG exercise its
option, VCG shall lease the facility (building and real property) from the
Member hereof, in a manner consistent with the terms and conditions hereof.
Monthly rental obligations shall not exceed 8% of the annual gross revenue of
Gold Club Fort Worth #2.

(ii)           Lapse of Option.     This option shall lapse within five (5)
years from the date hereof.

(iii)          The terms of the purchase of this facility should VCG exercise
its option shall be subject to a more definitive agreement, which shall be
consistent in form as set forth in this Purchase of Membership Interest
Agreement as to warranties, covenants,

3


--------------------------------------------------------------------------------


conditions as appropriate, including covenants not to compete in satisfactory
form as set forth in this Agreement.

ARTICLE IV

Documents at Closing

Section 4.1.            Deliveries of Individual Member.   Member at Closing
shall deliver to Purchaser the following:

(a)           executed ;Bills of Sales as shown on Schedules 3.l(a)(l) and
3.l(a)(2);

(b)           all Units certificates, membership books, membership transfer
ledgers, minute books, regulations and the seals (if any) of the Business, or in
the alternative, a statement by the Member that same are lost or do not exist,
but that nothing contained therein in any way has or had any effect on the
Member’s ability and authority to perform under this Agreement or will or has a
Material Adverse Effect on the Business as shown on Schedule 4.1(b);

(c)           resignations of the directors and officers of the Business;

(d)           each of the certificates and documents necessary to satisfy the
conditions and obligations of the transaction set out herein;

(e)           all books, records and accounts, liability policies, financial
statements, audited or unaudited financial records, true and accurate copies of
tax returns and other necessary documents held in the ordinary course of
business for the Business;

(f)            Member shall cause United Title Company to issue an owner’s
policy of title insurance showing Member as the owner of the real property in
fee simple, acceptable to Purchaser, provided, however, the title policy shall
specifically except to one certain minimal reservation to Clubwise Financial,
L.P., and a Leasehold Policy acceptable to Purchaser issued by United Title
Company, provided such policy shall also except the above described minimal
reservations; and

(g)           a document committing Member to assist in the transition of the
Business for ninety (90) days following the Closing of the transaction
contemplated hereby as shown on Schedule 4.1(g).

(h)           a ground lease executed by the owner as set forth in Schedule 5.9.

Section 4.2.            Deliveries of Purchaser.      Purchaser at Closing shall
deliver to Member the following:

(a)           the cash consideration in accordance with the Purchase Price and
the allocations set herein; and

4


--------------------------------------------------------------------------------


(b)           an executed Ground Lease of certain real property where Business
is operating as set forth in Schedule 5.9 herein.

ARTICLE V

Representation and Warranties of the Member

The Member represents and warrants to the Purchaser as follows:

Section 5.1.            Organization and Qualification.         The Business (i)
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of its organization, (ii) has the requisite
corporate power to carry on its business as now being conducted, and (iii) is
duly qualified as a foreign limited liability company in good standing in each
jurisdiction in which the conduct of its business requires such qualification,
except where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect (as defined in Section 13.1(a)). The
Business does not own, of record or beneficially, either directly or indirectly,
any capital stock or other equity or ownership or proprietary interest in any
business, and does not have any obligation to acquire such an interest.

Section 5.2.            Member Authorization.       The execution, delivery and
performance by the Member of this Agreement and the consummation of the
transactions contemplated hereby are within the Member’s power and has been duly
authorized by all necessary action. This Agreement constitutes the valid and
binding obligation of the Member, and enforceable against the Member in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application affecting the
enforcement of creditors’ rights generally.

Section 5.3.            Financial Data.      (a) The Member has previously
furnished to the Purchaser copies of the Business’ compiled balance sheets and
related statements of income and cash flows along with applicable tax documents
from all governmental entities, if any, beginning February 2007 through August
2007, as set forth in Schedule 5.3(a). In addition thereto, the Business shall
cause to be furnished all compiled balance sheet and related statements of
income for calendar year 2007 up to the Date of Closing, and within 30 days
following Closing for the period ended on the Closing Date (collectively, the
“Financial Statements”). The Financial Statements (i) are and will be complete
and correct, (ii) do and will fairly present the financial condition of the
Business as of the dates thereof and the results of operations and cash flows of
the Business for the periods covered thereby, and (iii) have been and will be
prepared in accordance with cash/tax accounting methods consistently applied.
There has been no material adverse change in the operations or financial
condition of the Business, taken as a whole, and no series of events have
occurred that could reasonably be expected to have a Material Adverse Effect.
All exceptions to the foregoing, if any, are filly disclosed in Schedule 5.3(c)
hereto.

(b) There are no liabilities, debts, obligations or claims against the Business
of any nature, absolute or contingent except (i) as and to the extent reflected
or

5


--------------------------------------------------------------------------------


reserved against on the balance sheet of the Business as shown in the financial
data contained in Schedule 5.3(a) (“Reference Financial Data”); (ii) as
specifically described and identified as an exception to this paragraph in any
of the Schedules delivered to Purchaser pursuant to this Agreement or (iii) as
incurred since the last date shown on the Reference Financial Data in the
ordinary course of business consistent with prior practice. All exceptions to
the foregoing, if any, are fully disclosed in Schedule 5.3(b) hereto.

Section 5.4.            Ownership of Membership Interests.               All
such issued and outstanding Membership Interests have been duly authorized and
issued, are filly paid and non-assessable, are free of preemptive rights, and
will at the date of closing be owned of record and beneficially by the Member.
The Business does not have any outstanding options, warrants or similar rights
to acquire, or any securities convertible into or exchangeable for, any of its
Membership Interests. Upon consummation of the transactions contemplated herein,
the Purchaser will own the entire equity interest in the Business.

Section 5.5.            Consents and Approvals.                  Except as set
forth on Schedule 5.5 hereto, the execution, delivery and performance by the
Member of this Agreement and the consummation of the transactions contemplated
hereby require no action by or in respect of, or any filing with or notice to,
any governmental or regulatory body, agency or official which, if not obtained
or made, would have a Material Adverse Effect. Except as set forth on Schedule
5.5, neither the execution, delivery and performance by the Member of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate, conflict with, or result in a breach of any provision of the
articles of organization or operating agreement of the Business or of any
applicable law, regulation, rule, order, judgment, decree or writ of any
foreign, federal, state or local governmental or regulatory authority or body or
court (collectively, “Law”) or (b) result in a default (or give rise to any
penalty or give to any third party a right of termination, cancellation,
acceleration or result in the creation of any material Encumbrance) under any of
the terms, conditions or provisions of any Material Contract (as defined in
Section 5.10) to which the Business is a party or by which it is bound, except
for such violations, breaches or defaults which would not, individually or in
the aggregate, have a Material Adverse Effect.

Section 5.6.            Litigation.              Except as set forth in Schedule
5.6 hereto, there are no claims, actions, suits, approvals, investigations,
informal objections, complaints or proceedings pending against or affecting the
Business before any court, arbiters or administrative, governmental or
regulatory authority or body, or any of the Business or assets thereof, subject
to any order, judgment, writ, injunction or decree, except for matters which
would not, individually or in the aggregate, have a Material Adverse Effect.
There are no claims, actions, suits, approvals, investigations, informal
objections, complaints or proceedings pending against the Member before any
court arbiters, or administrative, governmental or regulatory authority or body,
nor is the Member subject to any order, judgment, writ, injunction or decree,
for matters which will not prevent, materially delay or materially burden the
transactions contemplated hereby.

6


--------------------------------------------------------------------------------


Section 5.7.            Compliance with Law.         Except as set forth on
Schedule 5.7 hereto, the Business is not in violation of any Law, except where
any such violation would not, individually or in the aggregate, have a Material
Adverse Effect. Except as set forth on Schedule 5.7 the Business has all
permits, approvals, licenses and franchises from governmental authorities
required to conduct their business as now being conducted (collectively
“Permits”), and is in compliance with all such Permits, except for such Permits
the absence of which would not, individually or in the aggregate, have a
Material Adverse Effect.

Section 5.8.            Tax Matters.          As of the date of organization and
at all times thereafter, the Business has been and continues to be a limited
liability company within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”) Except as described on Schedule 5.8, the Business, as of
the date hereof, has timely and accurately filed all federal, state, foreign and
local tax returns and reports required to be filed by it prior to such date, and
has timely and accurately paid or made adequate provision on its Financial
Statements for all taxes shown to be owing thereon, and will continue to do so
through the Closing Date. The Business has collected or withheld all amounts
required to be collected or withheld by it for any taxes and all such amounts
has been paid to the appropriate governmental agencies or reserved for future
payment when due. There are, and on the Closing Date will be, no due and unpaid
taxes, additions to tax, penalties, or interest payable by the Business or by
any other entity that are or could become a lien on any asset, or otherwise
adversely affect the business, properties or financial condition, of the
Business. Unpaid taxes not yet due will be accrued on the Business’ books as of
the closing date. The Business is in compliance with, and its records contain
all information and documents necessary to comply with, all applicable
information reporting and tax withholding requirements. The balance sheet
contained in the Financial Statements fully and properly reflects, as of the
date thereof, the liabilities of the Business for all accrued taxes, additions
to tax, penalties and interest. The Business is not, nor will it become, subject
to any additional taxes, interest penalties or other similar charges as a result
of filing or failing to file timely or accurately, as required by applicable
law, any tax return or to pay timely any amount required to be paid with respect
thereto, including, without limitation, any such taxes, interest, penalties or
charges resulting from the obtaining of an extension of time to file any return
or to pay any tax. No assessments or notices of deficiency or other
communications have been received by the Business with respect to any such
return. There are no agreements between the Business and any taxing authority,
including, without limitation, the Internal Revenue Service, waiving or
extending any statute of limitations with respect to any tax return, and it has
not filed a consent under Section 341W) of the Code. The Business is not
required to include in income any amount for an adjustment pursuant to Section
481 of the Code. The Member is not a “foreign person” for purposes of Section
1445 of the Code. None of the transactions contemplated hereby will result in
any of the Business making or being required to make any “excess parachute
payment” as that term is defined in § 280G of the Code.

Section 5.9.            Real Property.       No real property is being
transferred. The building (Improvements, Fixtures and Personal Property) which
is currently occupied by the facility known as Jaguar’s Gold Club Fort Worth,
Texas, is being transferred, as stated

7


--------------------------------------------------------------------------------


herein. Member warrants that he has the authority to enter into a ground lease
for the real property, and the authority to execute such lease as shown in
Schedule 5.9 attached hereto and incorporated by reference.

Section 5.10.          Material Contracts.              Except as listed or
described on Schedule 5.10 hereto, as of the date hereof, the Business is not a
party to or bound by any written or oral leases, agreements, instruments, or
other contracts or legally binding contractual commitments (“Contracts”) that
are of a type described below (collectively, the “Material Contracts’):

(i)                                     any collective bargaining arrangement
with any labor union;

(ii)           any Contract, singly or in the aggregate, for capital
expenditures or the acquisition or construction of fixed assets in excess of
$2500.00;

(iii)          any Contract, singly or in the aggregate, for the purchase or
sale of inventory, materials, supplies, merchandise, machinery, equipment, parts
or other property, assets, or services requiring aggregate future payments in
excess of $2500.00 (other than standard inventory purchase orders executed in
the ordinary course of business);

(iv)          any Contract relating to the borrowing of money or the guaranty of
another person’s borrowing of money;

(v)           any Contract granting any person a lien on all or any part of
assets;

(vi)          any Contract granting to any person a first refusal, first offer
or similar preferential right to purchase or acquire any of its assets;

(vii)         any Contract under which the Business is (A) a lessee or sublessee
of any machinery, equipment, vehicle (including fleet equipment) or other
tangible personal property, or (B) a lessor of any property, in either case
having an original value in excess of $2500.00;

(viii)        any Contract limiting, restricting or prohibiting it from
conducting business anywhere in the United States or elsewhere in the world or
any Contract limiting the freedom of the Business to engage in any line of
business or to compete with any other Person;

(ix)           any joint venture or partnership Contract;

(x)            Contracts, singly or in the aggregate, requiring future payments
of $2500.00 or more that require the consent of the other party thereto in
connection with the transactions contemplated hereby; and

(xi)                                any material employment Contract with any
employee.

8


--------------------------------------------------------------------------------


The Member has made available to the Purchaser a true and complete copy of each
written Material Contract, including all amendments or other modifications
thereto. Except as set forth on Schedules 5.9 and 5.10 hereto, each Material
Contract is a valid and binding obligation of each party thereto, enforceable in
accordance with its terms, subject only to bankruptcy, reorganization,
receivership and other laws affecting creditors’ rights generally. Except as set
forth on Schedules 5.9 and 5.10 hereto, the Business has performed all
obligations required to be performed by it under the Material Contracts and the
Business is not in breach or default thereunder.

Section 5.11.          Personal Property.               Except as set forth on
Schedule 5.11 hereto, the Business has good and marketable title to the assets
reflected on its books and records as owned by it (other than real property)
free and clear of all Encumbrances other than Permitted Liens.

Section 5.12.          Environmental Safety Matters.          Except as shown on
Schedule 5.12, as of September 7, 2007, Seller is not in receipt of any notice
from a governmental entity regarding environmental claims with respect to the
Property located at 12325 Calloway Cemetery Road, Fort Worth, Texas, and has no
personal knowledge of any negative environmental issues.

Section 5.13.          Employee Relations.            Except as set forth on
Schedule 5.13 hereto, within the last two years, the Business has not
experienced any strike, picketing, boycott, work stoppage or slowdown or other
labor dispute, nor is any such event or any organizing effort threatened against
it. Except as set forth on Schedule 5.13 hereto, there is no pending charge or
complaint of unfair labor practice, employment discrimination or similar matters
against the Business relating to the employment of labor.

Section 5.14.          Business Insurance.            The Business has no
insurance in force on or before the Closing. The risk of loss will not pass to
the Purchaser until the Closing.

Section 5.15.          Absence of Changes.          The Business has not, except
as specifically disclosed on Schedule 5.15 attached hereto:

5.15.1. except as set forth in Schedule 5.15, transferred, assigned or conveyed
any of its assets or business or entered into any transaction or incurred any
liability or obligation, other than in the ordinary course of its business and
consistent with past practice;

5.15.2. suffered any adverse change in its business, operations, or financial
condition of the Business or become aware of any event which may result in any
such adverse change, the effect of which has had or could have a Material
Adverse Effect;

5.15.3. written off as uncollectible any notes or accounts receivable or any
portion thereof, other than in the ordinary course of business;

5.15.4. suffered any destruction, damage or loss to property (casualty or
other), whether or not covered by insurance;

9


--------------------------------------------------------------------------------


5.15.5. suffered, permitted or incurred the imposition of any lien, charge,
encumbrance (which as used herein includes, without limitation, any mortgage,
deed of trust, conveyance to secure debt or security interest) or claim upon any
of its assets, except for any current year lien with respect to personal taxes
not yet past due;

5.15.6. committed, suffered, permitted or incurred any default in any material
liability or obligation;

5.15.7. made or agreed to any material adverse change in the terms of any
contract or instrument to which it is a party;

5.15.8. waived, canceled, sold or otherwise disposed of, for less than the face
amount thereof; any material claim or right it has against others;

5.15.9. (a) disposed of or permitted to lapse, or otherwise failed to preserve
then existing exclusive rights, if any, of the Business to use any (i) patent,
trademark, trademark registration, logo, assumed name, trade name, copyright or
copyright registration, or (ii) any patent, trademark, trade name or copyright
application, (b) disposed of or permitted to lapse any license, permit or other
form of authorization, or any trade name, or (c) disposed of or disclosed to any
Person any trade secret, formula or process;

5.15.10. made any change in any method of accounting or accounting practice;

5.15.11. except as set forth in Schedule 5.15 declared, promised or made any
distribution or other payment to the Member (other than compensation payable in
the ordinary course to employees of the Business consistent with past practice),
or issued any additional Units or rights, options or calls with respect to its
Units, or redeemed, purchased or otherwise acquired any of its Units, or made
any change whatsoever in its capital structure;

5.15.12. increased or changed, or agreed to increase or change, its obligation
for any payment for, any contribution or other amount to, or with respect to,
any employee benefit plan, or paid any bonus to, or granted any increase in the
compensation of; its directors, officers, agents or employees, or made any
increase in the pension, retirement or other benefits of its directors,
officers, agents or other employees;

5.15.13. except as set forth in the Schedules hereto, paid, loaned or advanced
any amount to or in respect of, or sold, transferred or leased any properties or
assets (whether real, personal, mixed, tangible or intangible) to, or entered
into any agreement, arrangement or transaction with, the Member, any of the
officers or directors of the Business, or any affiliate or associate of any of
them, or any business or entity in which the Member or the Business or any
affiliate or associate of any of them has any direct or indirect interest,
except for compensation to the officers and employees of the Business, or the
Member;

10


--------------------------------------------------------------------------------


5.15.14. committed, suffered, permitted or incurred any transaction or event
which would increase its tax liability for any prior taxable year;

5.15.15. except for the Leases, entered into any lease of real property or
material lease of personal property;

5.15.16. except as set forth in Schedule 5.3(a) or 5.3(b) incurred any other
liability or obligation or entered into any transaction other than in the
ordinary course of business;

5.15.17. terminated or amended or suffered the termination or amendment of, or
failed to perform in all material respects all of its obligations or suffered or
permitted any default to exist under any contract, lease, agreement or license;

5.15.18. received any notices that any supplier or customer has taken or
contemplates any steps which could materially and adversely disrupt the business
relationship of the Business with said supplier or customer; or

5.15.19. agreed, whether in writing or otherwise, to take any action described
in this Section 5.15.

Section 5.16.          Independent Contractors.       The Business has
heretofore utilized independent contractors to work as entertainers/dancers in
the facility known as Jaguar’s Gold Club Fort Worth. Member hereby warrants that
he has continually treated the entertainers/dancers as independent contractors,
and has complied hereto with all applicable federal and Texas laws concerning
those independent contractors, and shall do so up until the date of Closing.

Section 5.17.          Broker.                   Member hereby warrants that no
broker, finder, or investment banker is entitled to any brokerage, finders or
other fee of commission in connection with the transaction contemplated by this
Agreement based upon arrangements made by or on behalf of the Member.

Section 5.18.          Limitation on Representations and Warranties.            
The representations and warranties set forth in Sections 5.6, 5.7, and 5.13
shall be limited to the best of Members knowledge, provided, however, that
should there be a breach of any of said sections that occurred prior to the
Closing which arise within two (2) years after the Closing, the Member shall be
solely responsible for any damages to Purchaser as a result of said breach and
will indemnify and hold harmless Purchaser. Section 5.12 shall also be limited
to the best of Members knowledge, but shall not be subject to the two (2) year
termination of liability as set forth above as to a breach which occurred prior
to Closing.

ARTICLE VI

Representations and Warranties of Purchaser

Purchaser represents and warrants to the Business and Member as follows:

11


--------------------------------------------------------------------------------


Section 6.1.            Organization and Qualification.         Purchaser is a
corporation or other legal entity duly formed, validly existing and in good
standing under the laws of the State of Colorado or other state. The Purchaser
has the requisite corporate power to execute and deliver this Agreement and to
carry-out the transactions contemplated hereby. If necessary, the Purchaser is
duly qualified as a foreign corporation in good standing in each jurisdiction in
which the conduct of its business requires such qualification, except where the
failure to be so qualified would not prevent or materially delay consummation of
the transactions contemplated hereby.

Section 6.2.            Authorization.        The execution, delivery and
performance by the Purchaser of this Agreement and the transactions contemplated
hereby are within the powers of the Purchaser and have been duly authorized by
all necessary action. This Agreement constitutes a valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws of general application affecting the
enforcement of creditors’ rights generally.

Section 6.3.            Consents and Approvals.      The execution, delivery and
performance by the Purchaser of this Agreement and the consummation of the
transactions contemplated hereby have been duly approved by VCG, its board of
directors, and those individuals executing this Agreement shall have all
necessary authority for the action therein taken. VCG has or will notify all
required regulatory bodies, or governmental agencies, as needed, of the
transaction contemplated hereby. Neither the execution, delivery and performance
by the Purchaser of this Agreement, nor the consummation by the Purchaser of the
transactions contemplated hereby, will (a) violate, conflict with, or result in
a breach of any provision of the charter or bylaws of the Purchaser or (b)
result in a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, franchise, permit, lease, agreement or other
instrument or obligation to which the Purchaser are a party, or by which its
properties or assets may be bound, except for such violations, breaches or
defaults which would not prevent or materially delay consummation of the
transactions contemplated hereby.

ARTICLE VII

Due Diligence

Section 7.1.            Member’s documents.        Upon execution hereof, Member
shall within five (5) business days produce for inspection and review the
Business records beginning as of February 2007 through August 2007 (the
“Confidential Records”) for the inspection by Purchaser, along with a copy of
any items to be included on any or all of the Schedules which are a part of this
Agreement. Upon receipt of the Confidential Records and completion of the
Schedules hereto, Purchaser shall have thirty (30) days from receipt thereof (or
a lesser amount of time determined in the sole and absolute discretion of
Purchaser) for inspection of these records, to determine the economic condition,
and viability of the Business, laws, rules, regulations, applicable to the

12


--------------------------------------------------------------------------------


Business assets, books, records, documents, contracts, and agreements related to
the Business.

Section 7.2.            Termination.          Should Purchaser not be satisfied
with the results of the inspection of the Confidential Records, and/or
information contained on completed Schedules hereto, Purchaser shall have the
right to terminate this Agreement for any reason or no reason at all based on
its sole and absolute discretion, and be entitled to a refund of any and all
escrow funds, deposits, or down payments.

Section 7.3.            Covenant of Cooperation.     Member or its employees and
agents, shall fully and accurately cooperate with Purchaser in all aspects of
their inquiry during this due diligence phase.

Section 7.4.            Early Termination.                Purchaser may elect to
terminate early its due diligence phase as described herein, upon two days
written notice to Member herein.

ARTICLE VIII

Covenants

Section 8.1.            Future Assurances.             Member herein shall
continue to work with Purchaser to consummate the transaction herein, and Member
covenant to execute all reasonably required documents, as may be determined from
time to time in the sole and absolute discretion of Purchaser, and work with
Purchaser for the acquisition of all necessary licenses, permits, or
certificates which may be required by any and all governmental entities.

Section 8.2.            Personnel of Purchaser.      Upon execution hereof,
Member shall allow an individual designated by Purchaser to immediately be
placed into the operating facility of Jaguar’s Gold Club Fort Worth for an
inspection of the day-to-day operation of the Business, including but not
limited to accountings, business operations, cash management, and other
day-to-day material aspects of the Business. Member hereby covenants that the
individual so designated by Purchaser shall have full and open opportunity to
observe every aspect of the operations of the Business, and shall cooperate with
that individual in providing reasonably requested information, documents,
personnel, and other vital elements of the day-to-day operations of the
Business.

Section 8.3.            Conduct of Business.          Except as contemplated by
this Agreement or otherwise consented to in writing by the Purchaser, during the
period from the date of this Agreement to the Closing Date, the Business shall,
and the Member shall cause the Business to, conduct their business in the
ordinary course of business of the Business consistent with past practice, all
as may be required to carry on the business in the ordinary course of the
Business consistent with past practice, and the Business will not intentionally
take any actions that could reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the foregoing, and except as
otherwise expressly provided in this Agreement, prior to the Closing Date, the
Business will not and Member will not permit the Business to, without the prior
written consent of the Purchaser:

13


--------------------------------------------------------------------------------


(i) sell, pledge, dispose of or encumber its assets, except for sales of
inventory and sales of obsolete assets and assets concurrently replaced with
similar assets, in each case in the ordinary course of its business;

(ii) except as otherwise required by law or by any existing employee benefit
plan, arrangement or agreement, materially increase the compensation or benefits
payable to any employee of the Business or enter into, adopt, amend or terminate
any employee benefit plan or any material employment agreement;

(iii) declare or make any dividends or other distributions on the Common Stock,
or repurchase or otherwise reacquire for value any Units of Common Stock;

(iv) issue any Units of capital stock, or any warrants, options or other rights
to purchase or acquire any capital stock;

(v) incur any indebtedness for borrowed money other than borrowings for working
capital purposes under existing credit facilities in the ordinary course of
business;

(vi) amend any tax return, change any method of tax accounting, make any
elections that have any effect on any tax return, file for or make any refund
claims relating to any tax or any tax return or settle any issues arising in any
tax audit or contest.

(vii) other than in the ordinary course of business, enter into any Material
Contract (including without limitation, any arrangement with any governmental
body) or any amendment, cancellation or termination of any Material Contract,
including without limitation any Contract with any governmental body or agency,
or take any action impairing its rights under any Material Contract or take, or
fail to take, any action that constitutes a material breach or default under any
Material Contract;

(viii) amend or propose to amend the charter or bylaws of any of the Business;
or

(ix) agree to do any of the foregoing.

Section 8.4.            Filings.       The Business, Purchaser and the Member
shall exercise reasonable best efforts to take or cause to be taken all actions,
and to do or cause to be done all things necessary, proper or advisable under
applicable laws to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated hereby. Without limiting the
generality of the foregoing, each of the Business, Member and the Purchaser (a)
shall make all required filings with or applications to governmental bodies and
other regulatory authorities no later than five business days after the
execution of this Agreement, and (b) shall exercise reasonable best efforts to
(1) obtain all necessary waivers, consents and approvals from other parties to
Material Contracts as identified by

14


--------------------------------------------------------------------------------


the Purchaser and set forth on Schedules 5.9 and 5.10 and to oppose, lift or
rescind any injunction or restraining order or other order adversely affecting
the ability of the parties to consummate the transactions contemplated hereby,
and (2) otherwise fulfill all conditions to this Agreement.

Section 8.5.            Notification of Certain Matters.         The Business
shall give prompt written notice to the Purchaser of (i) the occurrence, or
failure to occur, of any event or existence of any condition that has caused or
could reasonably be expected to cause any representation or warranty of the
Business or Member contained in this Agreement to be untrue or inaccurate in any
material respect at any time after the date of this Agreement, up to and
including the Closing Date, and (ii) any failure of the Business or Member to
comply with or satisfy, in any respect, any material covenant, condition or
agreement to be complied with or satisfied under this Agreement.

Section 8.6.            Covenant Not to Compete.                 At the Closing,
the Member and Richard Richardson shall enter into a Covenant Not to Compete
Agreement as contained in the form of Schedules 8.6(a) and 8.6(b) hereto.

Section 8.7.            Employee Benefits.              There are no disputes,
issues or claims relating to any Employee Benefits, including any such disputes,
issues, or claims by any employee or by the Internal Revenue Service, any
administrator or agent. All benefits are in full compliance with all
regulations, rules, laws, statutes, agreements and federal state and local
regulatory authorities. All Employee Benefits have been fully funded, or shall
be fully funded prior to the date of Closing, or will be pro rated to the date
of Closing.

Section 8.8.            Certain Income Tax Matters.

(a) Member shall pay or make provisions for offset or recoupment to Purchaser
for all income and other tax liability as a result of the Business operations to
any governing authority on or prior to the Closing Date. Member shall prepare or
cause to be prepared all tax computations for such taxes due on or before the
Closing Date, and the amount of such taxes due shall be paid by Member either by
direct payment to the Department of Revenue, and proof of payment thereof,
direct payment to Purchaser therefore, or offset in adjustment of the Purchase
Price by the Purchaser. Member warrants that the tax computations will be
accurate and complete and, subject to Section 5.8 hereof, shall be responsible
for all taxes, penalties and interest due on all such taxes as of the Closing
Date. The Member shall prepare and cause to be filed all income tax returns for
the Business for the Business’ taxable years ending as of the end of the Closing
Date. The Purchaser shall be responsible for the preparation and filing of all
income tax returns and the payment of all income and other tax liabilities of
the Business for the Business’ taxable periods beginning the day after the
Closing Date and subsequent periods. Each party agrees to indemnify the other
against any liability for federal income taxes payable by the indemnifying party
as a result of any portion of the Business’ income allocable to the indemnifying
party.

(b) The Member agree to cooperate with the Purchaser, and the Purchaser agree to
cooperate (and cause the Business to cooperate) with the Member, to the extent

15


--------------------------------------------------------------------------------


necessary in connection with the filing of any tax return or similar document
relating to the Purchasers acquisition of the Business. Each such tax return
shall be based on the same tax accounting methods and elections as used for the
Business’ taxable years immediately preceding the year of such return, except as
otherwise required by law or as agreed upon by the Purchaser and the Member. A
photocopy of each such tax return shall be furnished to the Purchaser at least
30 days before the due date (including any extensions) for filing the tax
return. If the Purchaser disagrees with the amount or treatment of any item on
any such return, the Purchaser shall notify the Member, and the Purchaser and
the Seller shall proceed in good faith to resolve any dispute regarding the
return before the due date.

Section 8.9.            Disbursing Agent.               The parties agree the
closing funds will be disbursed through the trust or escrow account of United
Title, 4880 Long Prairie, Suite 200, Flower Mount, TX 75028, Linda Miller,
Branch Manager.

Section 8.10.          Payment of Contracts for Deeds.     Member has heretofore
entered into contracts for deeds for the real property where Jaguar’s Gold Club
Fort Worth. Member hereby covenants that he shall upon, at the date and time of
Closing, take all necessary actions to insure immediate payment in full of the
deeds of contract to acquire the real property in fee simple no later than the
date of Closing, and obtain a title policy showing the owner as owner in fee
simple of the real property, and Purchaser as owner of the structures thereon.

Section 8.11.          Cash and Inventory at Closing.        The Member hereby
covenants, that the Business shall pay all accounts payable up to the Closing
Date that have been incurred prior to the Closing Date in the operations of the
Business. The Member covenants to have cash on hand sufficient to pay all
outstanding checks issued prior to Closing, without the right of attachment,
setoff, or other encumbrances leaving a net amount as of the date of Closing of
no less than $10,000.00 available to Purchaser.

(a)           Inventory. Business and Member hereby covenant to have on hand in
Inventory based on prior usage, or on schedules, at least three (3) weeks of
food and beverage and other operating supplies necessary for Purchaser to
acquire and operate the Business for three (3) consecutive weeks without the
necessity of re-ordering those items.

Section 8.12.          Public Announcements.    The Member hereby covenants that
he shall not issue any press release or otherwise making any public statement
with respect to this Agreement, or the transactions contemplated hereby. Member
covenants that he shall not object, and accept Purchaser has certain mandated
regulated announcements which must be made, and covenant that it shall be
allowed to make all necessary press releases, statements, or other such comments
as required by law, rule or regulation without consultation and restriction.

Section 8.13.          Representations. Warranties, and Covenants.              
The representations, warranties and covenants contained herein shall survive the
Closing Date as follows:

16


--------------------------------------------------------------------------------


(i)            Sections 5.1, 5.2, 5.4 and 5.9 and Article VIII without
limitation.

(ii)           Sections 5.3, 5.5, 5.6., 5.7, 5.10, 5.11, 5.13, 5.14, 5.15, 5.16
and 5.17 for a period of two (2) years after the Closing Date.

(iii)          Sections 5.8 and 5.12 without limitation only subject to the
statute of limitations for said items.

Section 8.14.          Joint and Several Liability. The Member herein agrees
that the covenants, representations and warranties made in this section and
previous sections of this Agreement, shall be joint and several liabilities
against the Member (if more than one) for any breach of such covenant,
representation, or warranty.

Section 8.15.          Consents and Approvals.      The Member shall obtain any
waiver, consent, or approval as may be required in order to consummate the
transactions contemplated by this Agreement, or that may be required by any
agreement, lease, instrument, arrangement, judgment, decree, order or license to
which such Member is a party or subject to up to the Closing Date, which would
prohibit, or require the waiver, consent or approval of any Person to such
transaction or under which, without such waiver, consent or approval, such
transaction would constitute an occurrence of default under the provisions
thereof, result in the acceleration of any obligation thereunder, or give rise
to a right of any party thereto to terminate its obligations thereunder.

Section 8.16.          Authority and Status.         Each Member shall obtain
full capacity, power and authority to execute and deliver this Agreement (if
necessary), to perform hereunder, and to consummate the transactions
contemplated hereby without the necessity of any act or consent of any other
Person whomsoever. The execution, delivery and performance by each Member of
this Agreement and each and every agreement, document and instrument provided
for herein to be executed and delivered by such Member have been duly authorized
and approved by each Member. This Agreement and each and every agreement,
document and instrument to be executed, delivered and performed by a Member in
connection herewith constitutes or will, when executed and delivered, constitute
the legal, valid and binding obligation of each Member, enforceable against each
Member in accordance with their respective terms, except as enforceability may
be limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws from time to time in effect
affecting the enforcement of creditors’ rights generally.

Section 8.17.          Ownership of Membership Interests.               The
outstanding Membership Interests of the Business shall be beneficially owned,
and of record by the Closing Date of those individuals and entities as shown on
Schedule 8.17 hereto, and such Units shall be at the time of Closing free and
clear of all liens, claims, charges and encumbrances of any kind or nature
whatsoever, and at such time the authorization of no other Person or entity will
be required in order to consummate the transactions contemplated herein.

17


--------------------------------------------------------------------------------


Section 8.18.          Certain Payments.                The Member shall not,
nor shall its officers, employees, agents and affiliates directly or indirectly
be given or agree to be given or solicit or receive any gift, rebate or similar
benefit to any customer, supplier, governmental employee or other Person which
might subject the Business to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (i) if not given in the past might have
had an adverse effect on the assets, business or operation of the Businesses, or
(ii) if not continued in the future might adversely affect the assets, business,
operations or prospects of the Business.

Section 8.19.          Litigation.              Member shall give notice of any
suit, action, proceeding, claim or investigation which it shall become aware of
prior to Closing, affecting any Member that if pursued and/or resulting in a
judgment or decision against such Member would have a material and adverse
affect on the assets, business, goodwill or financial condition of the Business
up to the date of Closing.

Section 8.20.          Transition Period.                Member hereby covenants
that he shall from the date of Closing and for ninety (90) consecutive days
thereafter assist Purchaser in every reasonable manner in the transition of the
day-to-day operations of the Business.  The assistance shall include, but not
limited to, physical presence at the Business facility, and good faith
activities including phone calls, face to face meetings, and other such
activities to assist Purchaser in the transition for ninety (90) days
immediately after Closing in accordance with Schedule 4.1(g).

Section 8.21.          Use of Jaguar’s Gold Club Name.      Member hereby
covenants that the Purchaser shall be allowed to have unlimited use of the name
Jaguar’s Gold Club provided, however, Member shall have the right to terminate
such use with sixty (60) days notice.  In the event Purchaser shall be sued as a
result of the use of the name after the Closing, Purchaser shall be solely
responsible for the defense, consequences, and damages and the right and be
entitled to any awards of any such suit; and the Member shall not be required to
indemnify or hold harmless Purchaser for such suit.


ARTICLE IX


INDEMNIFICATION BY MEMBER

Section 9.1.       Indemnification by Member.         Member hereby agrees to
defend, indemnify and hold harmless Purchaser, the Businesses, and the
respective successors, assigns and affiliates of the foregoing entities
(collectively, the “Purchaser Indemnitees”) from and against any and all losses,
diminish in value, liabilities, damages, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees (both those incurred in
connection with the defense or prosecution of an indemnifiable claim and those
incurred in connection with the enforcement of this provision) (collectively,
“Purchaser Losses”), caused by, or resulting from or in any way arising out of:

18


--------------------------------------------------------------------------------


(a) (i) breaches of representations or warranties hereunder on the part of
Member; and (ii) failure by Member to perform or otherwise fulfill any
undertaking or other agreement or obligation hereunder;

(b) claims occurring on or prior to the Closing Date as a result of, directly or
indirectly, the sale of any product, performance, or services, by the Company on
or before the Closing Date, or any other claim asserted against Purchaser or the
Businesses arising from any action or inaction of Member or the Businesses on or
before the Closing Date.

(c) (i) any and all taxes imposed on Shareholder or any Affiliate of Shareholder
(including, without limitation, the Businesses) for, or relating to, any taxable
periods commencing before the Closing Date, including, but not limited to, (a)
any liability of the Companies under any tax sharing agreement, whether or not
written; and (b) any tax liability resulting from the termination, as of the
Closing Date, of the Businesses as a member of any consolidated, affiliated,
combined, unitary or other similar tax group and (ii) liabilities of the
Businesses or Shareholder as a result of prior filings of tax returns of
federal, state, local, or any other tax subdivision thereof, heretofore filed by
the Businesses prior to the Date of Closing; and

(d) any and all actions, suits, proceedings, claims or demands incident to any
of the foregoing for such indemnification.

Section 9.2.            Ongoing Lease Obligation/Offset.                    In
addition hereto, and not as an exclusive remedy, any sums, claims or demands
which give rise to indemnification may be satisfied by Purchaser by way of
setoff of rental obligations referred to in Section 5.9 as limited by and more
particularly described in the Ground Lease therein referenced and incorporated
herein by reference.


ARTICLE X


INDEMNIFICATION BY PURCHASER

Section 10.1.          Indemnification by Purchaser.           Purchaser hereby
agrees to -defend, indemnify and hold harmless Member or his successors and
assigns (collectively, “Shareholder Indemnitees”) from and against any and all
losses, damages, assessments, judgments, costs and expenses, including
reasonable attorneys’ fees, resulting from or arising out of:

(a) (i) breaches of representations and warranties under any part of the
Agreement; and (ii) failure by Purchasers to perform or otherwise fulfill any
undertaking or agreement or obligation hereunder;

(b) claims occurring after the Closing Date as a result of, directly or
indirectly, the sale or service to the public at large by the Business arising
or occurring after the Closing Date.

19


--------------------------------------------------------------------------------


(c) claims occurring after the Closing Date for its brokers fees or commissions
incurred as a result of the transaction herein contemplated.


ARTICLE XI


CONDITIONS AS TO CLOSING

Section 11.1.          Conditions to Each Party’s Obligation.            The
respective obligations of each party to effect the transactions contemplated
hereby are subject to the satisfaction or waiver prior to the Closing Date of
the following conditions:

(a) No Legal Prohibition. No statute, rule, regulation or order shall be
enacted, promulgated, entered or enforced by any court or governmental authority
which would prohibit consummation by or the ongoing business operation of an
adult cabaret upon the Property.

(b) No Injunction. Such party shall not be prohibited by any order, ruling,
consent, decree, judgment or injunction of a court or regulatory agency of
competent jurisdiction from consummating the transactions contemplated hereby.

Section 11.2           Conditions to Obligation of the Purchasers.       The
obligation of the Purchasers to effect the transactions contemplated hereby
shall be subject to the satisfaction or waiver, prior to or at the Closing, of
the following conditions:

(a) Representations and Covenants. Except as expressly contemplated by this
Agreement, the representations and warranties of the Member contained in this
Agreement shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for such
breaches of representations and warranties as, individually or in the aggregate,
do not have a Material Adverse Effect. The Member shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.

(b) Approvals. All governmental and third-party approvals, consents, permits or
waivers set forth on Schedules 5.5 shall have been obtained in form and
substance reasonably satisfactory to the Purchasers.

(c) Member Agreements. All agreements of the Member with any Member or any
relative of the Member shall have been canceled, or shall be canceled effective
as of the Closing, with no payment or cost of any nature to the Member.

(d) Covenant Not to Compete and Non-Disclosure Agreement. At the Closing, Member
and Richard Richardson shall execute and deliver a Covenant Not to Compete and a
Non-Disclosure Agreement contained in Schedule 8.6(a) and 8.6(b) hereto.

(e) Officer’s Certificate. The Member and the Chief Manager of the Business
shall have delivered a certificate substantially in the form of Schedule 11.2(e)
hereto.

20


--------------------------------------------------------------------------------


(f) Chief Manager’s Certificate. The Chief Manager of the Business shall have
delivered a certificate substantially in the form of Schedule 11.2(f) hereto.

(g) Absence of Adverse Changes. Since the date of the Reference Balance Sheet,

(I) The Business shall not have suffered any change in its financial condition,
business, prospects, property or assets which, either singularly or in the
aggregate, constitutes a Material Adverse Effect; and

(II) the Business and the Member shall not have permitted or suffered to occur
any transaction or event which will materially adversely affect the transaction
herein contemplated in the sole and absolute discretion of the Purchaser.

(h) Articles of Organization. If the Articles of Organization shall call for a
member managed entity, the Member herein shall cause to be modified the Articles
of Organization to authorize a manager managed limited liability company as set
forth in Schedule 11.2(h), in order to facilitate the Purchaser in obtaining any
permits, licenses, use and occupancy certificates, or other governmental
requirement necessary for a Purchaser to continue the operation of the Business
as it is currently conducted.

(i) Two Title Policies. Premises is paid in full and issued as set forth in
3.1W) and 4.1(f).


ARTICLE XII


TERMINATION

Section 12.1          Termination.         This Agreement may be terminated at
any time prior to the Closing:

(a)            By mutual written consent of the Purchasers and Member.

(b)           In writing by the Purchaser if prior to the Closing Date the
Business or Member fail to perform in any material respect any of their
obligations under this Agreement or the Company or Member have breached in any
material respect any of their representations or warranties, and such failure or
breach has not been cured within five (5) days after receipt of written notice
of such failure or breach by the Purchaser.

(c)            In writing by the Purchaser if Purchaser is unable to acquire, in
a satisfactory manner as determined by Purchaser in its sole and absolute
discretion, any governmental authority, permits, licenses, of use and occupancy
certificates or any governmental permission as may be required by law.

(d)           In writing by Purchaser, if Purchaser in its sole and absolute
discretion determines during its due diligence phase to terminate this
Agreement.

21


--------------------------------------------------------------------------------


Section 12.2 Effect of Termination. In the event of termination of this
Agreement by the Purchasers or Member as provided in Section 12.1 hereof, all
obligations of the parties under this Agreement shall terminate without
liability of any party to any other party.  All funds, escrow, and/or deposits
heretofore paid by Purchaser shall be returned without offset, claims or
demands.


ARTICLE XIII


GENERAL PROVISIONS

Section 13.1           Rules of Construction.

(a) Material Adverse Effect. For purposes of this Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, assets,
liabilities (contingent or otherwise), result of operations, business or
prospects of the Company /taken as a whole, or on the Company and the Member’s
ability to consummate the transactions contemplated by this Agreement.  For
purposes hereof, an adverse effect on the financial condition, assets,
liabilities (contingent or otherwise), results of operations, business or
prospects of the Company which has resulted or could reasonably be expected to
result individually or in the aggregate in Losses of $25,000.00 shall be deemed
a Material Adverse Effect.

(b) Knowledge. The Member and officers of the Company have made reasonable
inquiry to obtain full knowledge of any and all material matters referred to in
this agreement.

(c) Schedules. Any matter disclosed on any of the schedules attached hereto for
any purpose of this Agreement shall be deemed to be disclosed on each of the
schedules.

(d) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(e) Severability. If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or void, then such provision
shall be enforced to the extent that it is not illegal, invalid, unenforceable
or void, and the remainder of this Agreement, as well as such provision as
applied to other persons, places or circumstances, shall remain in full force
and effect.

Section 13.2.          Survival.                All representations and
warranties shall survive as provided in Section 8.13 hereof.

Section 13.3.          Notices.                 All notices, demands, or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
or delivered when (i) delivered personally, (ii) sent by certified mail, return
receipt requesteed or (iii) sent via a nationally

22


--------------------------------------------------------------------------------


recognized overnight courier to the recipient for next business day delivery.
Such notices, demands and other communications shall be sent to the address
indicated below:

I

(i)                                     If to Member:

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75202

With copy to:

ARTHUR F. SELANDER

ATTORNEY AT LAW

2001 Blind Bryan Tower, Ste. 1800

Dallas, TX 75201

(ii)                                  If to Purchasers:

Michael Ocello

Troy Lowrie

Brent Lewis

VCG Holding Corp.

390 Union Blvd., Suite 540

Lakewood, CO 80228

With copy to:

Martin A. Grusin

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

Facsimile: 901-682-3590

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 13.3. The date of giving any such notice
shall be (i) the date of hand delivery, (ii) the date sent by telephone
facsimile if a business day or the first business day thereafter or (iii) the
business day after delivery to the overnight courier service.

Section 13.4           Governing Law.    This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Texas without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Texas.

Section 13.5           Entire Agreement.                This Agreement
(including attached exhibits and schedules, and any ancillary or other
agreements referred to therein) and the Confidentiality Agreement previously
entered into among the parties, constitute the

23


--------------------------------------------------------------------------------


entire agreement among the parties with respect to the subject matter of this
Agreement and supersedes any prior agreement or understanding, whether written
or oral, among the parties or between any of them with respect to the subject
matter of this Agreement. here are no representations, warranties, covenants,
promises or undertakings, other than those expressly set forth or referred to
herein.

Section 13.6           Amendment; Waiver.          This Agreement may be
amended, modified or waived only by a written agreement signed by the
Purchasers, the Company and Member. With regard to any power, remedy or right
provided in this Agreement or otherwise available to any party, (i) no waiver or
extension of time, shall be effective unless expressly contained in a writing
signed by the waiving party, (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise or other indulgence, and (iii) waiver by any party of the
time for performance of any act or condition hereunder does not constitute a
waiver of the act or condition itself.

Section 13.7           Assignabilitv.                       This Agreement may
not be assigned by Member or the Business for any purpose.  This Agreement is
fully assignable by Purchasers to a wholly-owned entity of the Purchasers.

Section 13.8           Binding Effect.      This Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective successors
and, if applicable, permitted assigns.

Section 13.9           Third-Party Beneficiaries.   Each party intends that this
Agreement shall not benefit or create any right or cause of action in any person
other than the parties hereto.

Section 13.10         Counterparts.        This Agreement may be executed in one
or more counterparts, each of which shall constitute an original but when taken
together shall constitute but one instrument.

Section 13.11         Expenses.              Each party to this Agreement shall
bear all of its own expenses in connection with the execution, delivery and
performance of this Agreement and the transactions contemplated hereby,
including without limitation all fees and expenses of its agents,
representatives, counsel and accountants, provided that all expenses of the
Company and Member shall be borne by the Member.

Section 13.12.        Attorney’s Fees.     Should either party be required to
engage an attorney to enforce this Agreement, or the arbitration section as set
forth below, the prevailing party shall receive all reasonable cost of
enforcement, including, but not limited to a reasonable attorney’s fee.

24


--------------------------------------------------------------------------------


 


ARTICLE XIV


ARBITRATION

Section 14.             Arbitration.           Each of the parties hereto agrees
to submit to binding arbitration any and all differences and disputes which may
arise between them, their heirs, successors, assigns, employees, officers,
directors, affiliates, subsidiaries, or Member which are related to this
Agreement.  Prior to initiating arbitration, the parties shall first meet
face-to-face to effect a resolution of the differences.  Any differences which
the parties are unable to resolve in said face-to-face meeting shall be heard
and finally settled at a mutually agreed upon location by the parties, by
binding arbitration in accordance with the Commercial Rules of the American
Arbitration Association.  If the parties do not agree upon a location, the
arbitration proceeding shall be conducted in Dallas, Texas.  Any award entered
in any such arbitration shall be final, binding, and may be entered and enforced
in any court of competent jurisdiction. The arbitrator shall make such orders,
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration.  The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties.  If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto.  Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration.  Any
such provisional relieve may be modified or amended in any way by the arbitrator
at any time after his appointment.

 

/s/ BF

 

/s/ MO

 

 

 

Initials

 

Initials

 

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have set forth their hands and seals as
of the day and year first above written.

 

VCG HOLDING COMPANY

 

 

 

By:

/s/ Micheal L Ocello

 

 

Title:

President

 

 

 

 

GOLDEN PRODUCTIONS JGC FORT WORTH, LLC

 

 

 

By:

/s/ Bryan S. Foster

 

 

Title:

Chief Manager

 

 

 

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster, Individually

 

26


--------------------------------------------------------------------------------


BILL OF SALE

Bryan S. Foster (“Seller”) does hereby sell, transfer, assign and convey unto
VCG Holding Company, a Colorado corporation (“VCG”) Seller’s 100% unit interest
in Golden Productions JGC Forth Worth, L.L.C., a Texas limited liability company
(“Seller’s Unit Interest”).

The Seller hereby covenants and warrants that the (i) Seller is the lawful owner
of Seller’s Unit Interest, and Seller shall defend title to Seller’s Unit
Interest against the claims and demands of all persons; (ii) Seller’s Unit
Interest are free from all liens, claims, charges and encumbrances; and (iii)
Seller has the right to sell Seller’s Unit Interest.

IN WITNESS WHEREOF, the Seller has executed and delivered this BILL OF SALE
effective as of the 17th day of September, 2007.

 

BRYAN S. FOSTER

 

 

 

 

 

/s/ Bryan S. Foster

 

 

 

BRYAN S. FOSTER

 

 


--------------------------------------------------------------------------------


BILL OF SALE FOR IMPROVEMENTS,

FIXTURES & PERSONAL PROPERTY

Bryan S. Foster and Golden Productions JGC Fort Worth, LLC, a Texas limited
liability company, d/b/a Jaguar’s Gold Club Fort Worth (“Sellers”) does hereby
sell. transfer, assign and convey unto VCG Holding Company, a Colorado
corporation (“VCG”) Seller’s 100% interest in the Improvements, Fixtures and
Personal Property Interests located at 12325 Calloway Cemetery Road, Fort Worth,
Texas located on, but not with the land as described in the legal description
attached hereto and made a part hereof as Exhibit “A” (“Seller’s Improvements,
Fixtures and Personal Property Interests “) as set forth in greater detail
hereinbelow.

Not included in this Bill of Sale for Improvements, Fixtures and Personal
Property is the land located in Tarrant County, Texas and more fully described
in Exhibit “A” attached hereto and made a part hereof for all purposes, together
with all of the easements, rights of way, privileges, liberties, hereditaments,
strips and gores, streets, alleys, passages, ways, waters, watercourses, rights
and appurtenances thereunto belonging or appertaining, and all of the estate,
right, title, interest, claim or demand whatsoever of Grantor therein and in the
streets and ways adjacent thereto, either in law or in equity (collectively, the
“Laud);

Sold, transferred, assigned and conveyed in this Bill of Sale for Improvements,
Fixtures and Personal Property are the structure or buildings, and all additions
and improvements thereto, erected upon the Land, including all buildings
materials and Fixtures (hereinafter defined) now forming a part of said
structures or buildings, or delivered to the Land and intended to be installed
in such structures or buildings (collectively the “Improvements”); as well as,’

All systems, devices, machinery, apparatus, equipment, fittings, appliances and
fixtures of every kind and nature whatsoever located on the Land or the
Improvements, including all electrical, anti-pollution, heating, lighting,
laundry, incinerating, power, air-conditioning, plumbing, lifting, cleaning,
fire prevention, fire extinguishing, refrigerating, ventilating, communication,
garage and cooking systems, devices, machinery, apparatus, equipment, fittings,
appliances and fixtures, and all engines, pipes, pumps, tanks, motors, conduits,
ducts, compressors and switchboards, and ail storm doors and windows,
dishwashers, attached cabinets and partitions not included in the Improvements
(collectively, the “Fixtures”); as well as,

All articles of personal property of very kind and nature whatsoever, including
but not limited to, all shades, awning, screens, furniture and carpets, now and
hereafter affixed to, attached to, placed upon, used or usable in any way in
connection with the use, enjoyment, occupancy or operation of the Land,
Improvements, or Fixtures, unless excepted on Schedule 5.11 of the agreement set
forth below and the Business as that term is defined in one certain Purchase of

BILL OF SALE ON IMPROVEMENTS, FIXTURES & PERSONAL PROPERTY - PAGE 1 [INITIALED: 
BF]


--------------------------------------------------------------------------------


Membership Interest dated, 17th day of September, 2007 between Sellers and VCG
(collectively, the “Personal Property”);

The Seller hereby covenants and warrants that the (i) Seller is the lawful owner
of Seller’s Improvements, Fixtures and Personal Property Interests and Seller
shall defend title to Seller’s Improvements, Fixtures and Personal Property
Interests against the claims and demands of all persons; (ii) Seller has the
right to sell Seller’s Improvements, Fixtures and Personal Property Interests.

Upon the termination of the Deed of Ground Lease described in the attached
Memorandum of Deed of Ground Lease and Key Provisions Summary attached hereto as
Exhibit “B”, the title and ownership of the Improvements, Fixtures and
Personalty as described herein shall revert back to Bryan S. Foster.

IN WITNESS WHEREOF, the Seller has executed and delivered this BILL OF SALE FOR
IMPROVEMENTS, FIXTURES & PERSONAL PROPERTY effective as of the 17th day of
September, 2007.

 

BRYAN S. FOSTER

 

 

 

 

 

/s/ Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

 

 

 

GOLDEN PRODUCTIONS JGC FORT WORTH,

 

LLC, a Texas limited liability company, d/b/a

 

JAGUAR’S GOLD CLUB FORT WORTH

 

 

 

 

 

By: /s/ Bryan S. Foster

 

 

Bryan S. Foster, Sole Member and

 

Chief Manager

 

BILL OF SALE ON IMPROVEMENTS, FIXTURES & PERSONAL PROPERTY PAGE 2 [INITIALED: 
BF]


--------------------------------------------------------------------------------


all that certain tract, parcel, or lot of land located in the J. W. Calloway
Survey, Abstract No. 336, City of Fort Worth, County of Tarrant, Texas,
according to the deed recorded in Volume 17130, Page 375, Deed Records, and
County Clerks Document No. D206221398 Tarrant County, Texas, and being more
particularly described by metes and bounds as follows:

BEGINNING at a point in the East line of Lot 1, Block 1, Calloway Addition an
addition to the City of Fort Worth, Tarrant County, Texas according to the plat
recorded in Cabinet A, Slide 9943 Plat Records, Tarrant County, Texas, lying
S00°03’05”W a distance of 72.35 feet from the North corner of said Lot 1;

THENCE S00°03’05”W, a distance of 334.01 feet along said East line to a point at
the Southeast corner of said Lot I;

THENCE N89°52’22”W, a distance of 534.27 feet along the South line of said Lot 1
to a point at the Southwest corner of said Lot 1;

THENCE along the Westerly line of said Lt 1 as follows:

1. N47°24’53”W, a distance of 83.54 feet to a point;

2. N02°02’23”W, a distance of 14.52 feet to a point;

3. S89°52’22”E, a distance of 46.16 feet to a point;

4. N00°07’38”E a distance of 12.68 feet to a point;

THENCE N89°52’22”W, a distance of 26.96 feet to a point lying 35.00 feet
perpendicular from the west line of a tract of land described in the deed to
Jerry Spencer, L.P. recorded in Volume 17131, Page 244, Deed Records, Tarrant
County, Texas;

THENCE N02°14’36”W, a distance of 114.30 feet along a line 35 feet Easterly of
and parallel with said West line of Spencer tract to a point:

THENCE Easterly, 381.36 feet along a non tangent curve to the left, having a
radius of 1,010.00 feet, a central angle of 21°38’02” and a chord bearing
N69°07’01”E, 379.10 feet to a point;

THENCE S89°56’55”E, a distance of 227.66 feet to the point of beginning,
containing 3.769 acres of land.

The bearings recited hereon are oriented to the plat of Lot 1, Block 1, Calloway
Addition recorded in Cab. A, Sld. 9943, Plat Records, Tarrant County. Texas

[RIGHT-HAND CORNER CONTAINS STAMP:  “EXHIBIT A”]


--------------------------------------------------------------------------------


MEMORANDUM OF DEED OF GROUND LEASE

AND KEY PROVISIONS SUMMARY

Effective Date:

September 17,2007

Landlord:

Bryan S. Foster

Tenant:

VCG Holding Company, a Colorado corporation

Land and Leased Premises:

That certain parcel of land, containing approximately 3769 acres, located at
12325 Calloway Cemetery Road, in the City of Fort Worth, County of Tarrant,
State of Texas, and more particularly described on Exhibit “A”

Notices:

Landlord:

Tenant:

 

Bryan S. Foster

2171 Manana Drive

Dallas, Texas 75243

VCG Corporation

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

 

With a copy to:

With a copy to:

 

Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048



Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C.

2001 Bryan Street, Suite 1800

Dallas, TX 75201

 

VCG Corporation

c/o Michael Ocello

390 Union Blvd., Suite 540

Lakewood, CO 80228



Martin A. Grusin

The Law Offices of Martin A. Grusin, P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

 

Lease Commencement Date:

September 17, 2007

Rent Commencement Date:

September 17, 2007

Expiration Date (Initial Term):

September 30, 2012

Lease Term:

Initial Term – five (5) years (Section 1.1)

Renewal Terms – four (4) terms of five (5) years each (Section 1.2)

Initial Monthly Rent:

$20,000.00

2nd Term Monthly Rent:

(if renewed) $22,000.00

3rd Term Monthly Rent:

(if renewed) $24,200.00

4th Term Monthly Rent:

(if renewed) $26,600.00

5th Term Monthly Rent

(if renewed) $29,260.00

Permitted Uses:

Solely for the operation of an adult entertainment facility or adult cabaret or
for such other lawful purpose as Tenant may elect, so long as Tenant maintains a
Specialized Certificate of Occupancy or the equivalent to operate as an adult
cabaret (Section 1.4)

Broker

None

Exhibits

Exhibit “A” – Legal Description

 

If there are any inconsistencies between this Memorandum of Deed of Ground Lease
and Key Provisions Summary and the other provisions of the Deed of Ground Lease,
then the Deed of Ground Lease shall control.

[RIGHT-HAND CORNER CONTAINS STAMP:  “EXHIBIT B”]


--------------------------------------------------------------------------------


 

LANDLORD

 

 

 

 

 

/s/ Bryan S. Foster

 

 

BRYAN S. FOSTER

 

STATE OF TEXAS                              §

COUNTY OF DALLAS                       §

This instrument was acknowledged before me this 17th day of September, 2007, by
BRYAN S FOSTER.

[NOTARY STAMP:  CHRISTINE M. PRICE, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES MARCH 20, 2010]

 

/s/ Christine M. Price

 

 

Notary Public, State of Texas

 

 

 

 

 

TENANT

 

 

 

VCG CORPORATION

 

 

 

 

 

By:

/s/ Michael L. Ocello

 

 

Michael Ocello, President

 

STATE OF TEXAS                              §

COUNTY OF DALLAS                       §

This instrument was acknowledged before me this 17th day of September, 2007, by
Michael Ocello, President of VCG CORPORATION on behalf of and as the act and
deed of said corporation.

[NOTARY STAMP:  CHRISTINE M. PRICE, NOTARY PUBLIC, STATE OF TEXAS, MY COMMISSION
EXPIRES MARCH 20, 2010]

 

/s/ Christine M. Price

 

 

Notary Public, State of Texas

 


--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

EXCEPTIONS TO STATEMENT ON LOST RECORDS

Bryan S. Foster hereby states and affirms the following as part of the purchase
of the Membership Interest agreement dated the 17th day of September, 2007, by
and among VCG Holding Company and Golden Productions JGC Fort Worth, LLC and
himself (Agreement):

1.             He is the sole owner of all of the interests (Units) of Golden
Productions JGC Fort Worth, LLC (the Business); and

2.             That the Units, certificates, membership books, membership
transfer ledgers, minute books, regulations, and seals (if any) of the Business
either do not exist any more or are lost; and

3.             Nothing contained in the items set forth in 2 above in any way
has or had any effect on his ability and authority to perform all of his and the
Business’ obligations, representations, covenants and warranties contained in
the Agreement, nor does same have any Material Adverse Effect as that term is
defined in the Agreement on the Business.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 


--------------------------------------------------------------------------------


SCHEDULE 4.1(c)

RESIGNATION OF MANAGERS, OFFICERS AND DIRECTORS

Bryan S. Foster hereby states that he owns clear of all liens and encumbrances
of any kind all the interests (Units) and is the sole member of Golden
Productions JGC Fort Worth, LL, and that he and all officers, directors and
managers (not operational managers, that is the persons designated to manage the
day-to-day actual operations of the Business) have resigned or been discharged
from their positions as such.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 


--------------------------------------------------------------------------------


SCHEDULE 4.1(g)

TRANSITIONAL HELP OF MEMBER

Member or his designated representative shall assist in transition of the
Business for ninety (90) days following the Closing in a reasonable manner
fulfilling all reasonable requests to Purchaser for assistance in the
transaction without pay.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Two Months Ending February 28, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

101,180.32

 

61.47

 

$

101,180.32

 

61.47

 

Sales-Food & Beverages

 

18,109.00

 

11.00

 

18,109.00

 

11.00

 

Sales-Cigars

 

758.00

 

0.46

 

758.00

 

0.46

 

Sales-Champagne

 

270.00

 

0.16

 

270.00

 

0.16

 

Sales-Vending

 

1,870.00

 

1.14

 

1,870.00

 

1.14

 

Sales-Dancer’s House Fee

 

24,707.00

 

15.01

 

24,707.00

 

15.01

 

Sales-Dancer’s Merchandise

 

7,567.50

 

4.60

 

7,567.50

 

4.60

 

Sales-Dancer’s Skips

 

1,700.00

 

1.03

 

1,700.00

 

1.03

 

Sales-Dancer’s Booths

 

6,160.00

 

3.74

 

6,160.00

 

3.74

 

Sales-Dancer’s Fines

 

758.00

 

0.46

 

758.00

 

0.46

 

Sales-Poker Chip Fee

 

1,534.50

 

0.93

 

1,534.50

 

0.93

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

164,614.32

 

100.00

 

164,614.32

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Costs of Sales-Food & Bev

 

640.00

 

0.39

 

640.00

 

0.39

 

Cost of Sales-Contract Labor

 

4,525.00

 

2.75

 

4,525.00

 

2.75

 

Cost of Sales-Tobacco

 

1,112.82

 

0.68

 

1,112.82

 

0.68

 

Vending Supplies

 

4,049.62

 

2.46

 

5,405.89

 

3.28

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

10,327.44

 

6.27

 

11,683.71

 

7.10

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

154,286.88

 

93.73

 

152,930.61

 

92.90

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

8,797.56

 

5.34

 

8,797.56

 

5.34

 

Advertising Expense

 

17,070.35

 

10.37

 

17,124.35

 

10.40

 

Decorating

 

703.62

 

0.43

 

703.62

 

0.43

 

Auto Expenses

 

373.53

 

0.23

 

422.03

 

0.26

 

Contract Labor

 

1,000.00

 

0.61

 

1,000.00

 

0.61

 

Bar Supplies

 

3,372,64

 

2.05

 

6,548.33

 

3.98

 

Cash Over and Short

 

(997.27

)

(0.61

)

(997.27

)

(0.61

)

Insurance Expense

 

675.00

 

0.41

 

675.00

 

0.41

 

Laundry and Cleaning Exp

 

290.12

 

0.18

 

290.12

 

0.18

 

Janitorial

 

7,174.12

 

4.36

 

8,009.19

 

4.87

 

Legal and Professional Expense

 

270.63

 

0.16

 

8,156.55

 

4.95

 

Licenses Expense

 

500.00

 

0.30

 

500.00

 

0.30

 

Maintenance Expense

 

3,175.99

 

1.93

 

3,654.15

 

2.22

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.02

 

Equipment – Furnishings

 

2,464.67

 

1.50

 

13,579.39

 

8.25

 

Computer & POS

 

99.00

 

0.06

 

2,865.25

 

1.74

 

Printing & Copies

 

272.78

 

0.17

 

479.75

 

0.29

 

Office Expense

 

1,721.52

 

1.05

 

2,172.96

 

1.32

 

Outside Services

 

1,106.98

 

0.67

 

1,106.98

 

0.67

 

Payroll Tax Expense

 

1,932.32

 

1.17

 

1,932.32

 

1.17

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.42

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.05

 

Repairs Expense

 

2,718.62

 

1.65

 

3,290.47

 

2.00

 

Sales Promotion

 

7,498.71

 

4.56

 

7,498.71

 

4.56

 

Supplies Expense

 

1,331.43

 

0.81

 

1,331,43

 

0.81

 

Taxi Commission

 

365.00

 

0.22

 

365.00

 

0.22

 

Telephone Expense

 

1,343.70

 

0.82

 

1,343.70

 

0.82

 

Travel Expense

 

972.00

 

0.59

 

972.00

 

0.59

 

Salaries Expense

 

30,026.15

 

18.24

 

34,526.15

 

20.97

 

Utilities Expense

 

5,327.74

 

3.24

 

5,577.74

 

3.39

 

Other Expense

 

4,514.27

 

2.74

 

6,130,75

 

3.72

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

104,101.18

 

63.24

 

138,877.96

 

84.37

 

Net Income

 

$

50,185.70

 

30.49

 

$

14,052.65

 

8.54

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Three Months Ending March 31, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

128,355.00

 

57.10

 

$

229,535.32

 

58.94

 

Sales-Food & Beverages

 

22,400.00

 

9.96

 

40,509.00

 

10.40

 

Sales-Cigars

 

1,200.00

 

0.53

 

1,958.00

 

0.50

 

Sales-Champagne

 

450.00

 

0.20

 

720.00

 

0.18

 

Sales-Vending

 

1,732.00

 

0.77

 

3,602.00

 

0.92

 

Sales-Dancer’s House Fee

 

35,731.00

 

15.90

 

60,438.00

 

15.52

 

Sales-Dancer’s Merchandise

 

7,387.00

 

3.29

 

14,954.50

 

3.84

 

Sales-Dancer’s Skips

 

2,980.00

 

1.33

 

4,680.00

 

1.20

 

Sales-Dancer’s Booths

 

17,698.00

 

7.87

 

23,858.00

 

6.13

 

Sales-Dancer’s Fines

 

1,644.00

 

0.73

 

2,402.00

 

0.62

 

Sales-Poker Chip Fee

 

5,216.50

 

2.32

 

6,751.00

 

1.73

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

224,793.50

 

100.00

 

389,407.82

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

1,976.86

 

0.88

 

2,616.86

 

0.67

 

Cost of Sales-Contract Labor

 

162.00

 

0.07

 

4,687.00

 

1.20

 

Cost of Sales-Tobacco

 

255.00

 

0.11

 

1,367.82

 

0.35

 

Vending Supplies

 

1,832.56

 

0.82

 

7,238.45

 

1.86

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

4,226.42

 

1.88

 

15,910.13

 

4.09

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

220,567.08

 

98.12

 

373,497,69

 

95.91

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

11,557.10

 

5.14

 

20,354.66

 

5.23

 

Advertising Expense

 

16,330.00

 

7.26

 

33,454.35

 

8.59

 

Decorating

 

0.00

 

0.00

 

703.62

 

0.18

 

Auto Expenses

 

880.36

 

0.39

 

1,302.39

 

0.33

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.26

 

Bar Supplies

 

335.28

 

0.15

 

6,883.61

 

1.77

 

Cash Over and Short

 

(227.96

)

(0.10

)

(1,225.23

)

(0.31

)

Insurance Expense

 

0.00

 

0.00

 

675.00

 

0.17

 

Laundry and Cleaning Exp

 

322.78

 

0.14

 

612.90

 

0.16

 

Janitorial

 

5,717.59

 

2.54

 

13,726.78

 

3.53

 

Legal and Professional Expense

 

138.95

 

0.06

 

8,295.50

 

2.13

 

Licenses Expense

 

0.00

 

0.00

 

500.00

 

0.13

 

Maintenance Expense

 

567.06

 

0.25

 

4,221.21

 

1.08

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.01

 

Equipment – Furnishings

 

0.00

 

0.00

 

13,579.39

 

3.49

 

Computer & POS

 

0.00

 

0.00

 

2,865.25

 

0.74

 

Printing & Copies

 

0.00

 

0.00

 

479.75

 

0.12

 

Office Expense

 

874.57

 

0.39

 

3,047.53

 

0.78

 

Outside Services

 

2,746.54

 

1.22

 

3,853.52

 

0.99

 

Payroll Tax Expense

 

5,461.91

 

2.43

 

7,394.23

 

1.90

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.18

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.02

 

Repairs Expense

 

3,265.21

 

1.45

 

6,555.68

 

1.68

 

Sales Promotion

 

15,418.47

 

6.86

 

22,917.18

 

5.89

 

Supplies Expense

 

0.00

 

0.00

 

1,331,43

 

0.34

 

Taxi Commission

 

1,435.00

 

0.64

 

1,800.00

 

0.46

 

Telephone Expense

 

774.64

 

0.34

 

2,118.34

 

0.54

 

Travel Expense

 

0.00

 

0.00

 

972.00

 

0.25

 

Salaries Expense

 

38,475.28

 

17.12

 

73,001.43

 

18.75

 

Utilities Expense

 

4,510.63

 

2.01

 

10,088.60

 

2.59

 

Other Expense

 

7,839.35

 

3.49

 

13,970.60

 

3.59

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

116,423.26

 

51.79

 

255,301.22

 

65.56

 

Net Income

 

$

104,143.82

 

46.33

 

$

118,196.47

 

30.35

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Four Months Ending April 30, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

124,665.00

 

54.53

 

$

354,200.32

 

57.31

 

Sales-Food & Beverages

 

22,530.00

 

9.86

 

63,039.00

 

10.20

 

Sales-Cigars

 

1,153.00

 

0.50

 

3,111.00

 

0.50

 

Sales-Champagne

 

180.00

 

0.08

 

900.00

 

0.15

 

Sales-Vending

 

2,381.00

 

1.04

 

5,983.00

 

0.97

 

Sales-Dancer’s House Fee

 

37,959.00

 

16.61

 

98,397.00

 

15.92

 

Sales-Dancer’s Merchandise

 

8,141.00

 

3.56

 

23,095.50

 

3.74

 

Sales-Dancer’s Skips

 

4,860.00

 

2.13

 

9,540.00

 

1.54

 

Sales-Dancer’s Booths

 

17,360.00

 

7.59

 

41,218.00

 

6.67

 

Sales-Dancer’s Fines

 

1,684.00

 

0.74

 

4,086.00

 

0.66

 

Sales-Poker Chip Fee

 

7,683.50

 

3.36

 

14,434.50

 

2.34

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

228,596.50

 

100.00

 

618,004.32

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

2,287.22

 

1.00

 

4,904.08

 

0.79

 

Cost of Sales-Contract Labor

 

0.00

 

0.00

 

4,687.00

 

0.76

 

Cost of Sales-Tobacco

 

525.00

 

0.23

 

1,892.82

 

0.31

 

Vending Supplies

 

1,969.23

 

0.86

 

9,207.68

 

1.49

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

4,781.45

 

2.09

 

20,691.58

 

3.35

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

223,815.05

 

97.91

 

597,312.74

 

96.65

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

11,263.06

 

4.93

 

31,617.72

 

5.12

 

Advertising Expense

 

12,965.00

 

5.67

 

46,419.35

 

7.51

 

Decorating

 

378.88

 

0.17

 

1,082.50

 

0.18

 

Auto Expenses

 

728.92

 

0.32

 

2,031.31

 

0.33

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.16

 

Bar Supplies

 

994.81

 

0.44

 

7,878.42

 

1.27

 

Cash Over and Short

 

(181.79

)

(0.08

)

(1,407.02

)

(0.23

)

Insurance Expense

 

850.00

 

0.37

 

1,525.00

 

0.25

 

Laundry and Cleaning Exp

 

380.02

 

0.17

 

992.92

 

0.16

 

Janitorial

 

5,454.40

 

2.39

 

19,181.18

 

3.10

 

Legal and Professional Expense

 

125.00

 

0.05

 

8,420.50

 

1.36

 

Licenses Expense

 

0.00

 

0.00

 

500.00

 

0.08

 

Maintenance Expense

 

1,106.28

 

0.48

 

5,327.49

 

0.86

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.01

 

Equipment – Furnishings

 

0.00

 

0.00

 

13,579.39

 

2.20

 

Computer & POS

 

0.00

 

0.00

 

2,865.25

 

0.46

 

Printing & Copies

 

0.00

 

0.00

 

479.75

 

0.08

 

Office Expense

 

325.92

 

0.14

 

3,373.45

 

0.55

 

Outside Services

 

1,881.00

 

0.82

 

5,734.52

 

0.93

 

Payroll Tax Expense

 

4,268.38

 

1.87

 

11,662.61

 

1.89

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.11

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.01

 

Repairs Expense

 

751.86

 

0.33

 

7,307.54

 

1.18

 

Sales Promotion

 

4,782.27

 

2.09

 

27,699.45

 

4.48

 

Supplies Expense

 

0.00

 

0.00

 

1,331,43

 

0.22

 

Taxi Commission

 

1,385.00

 

0.61

 

3,185.00

 

0.52

 

Telephone Expense

 

48.82

 

0.02

 

2,167.16

 

0.35

 

Travel Expense

 

0.00

 

0.00

 

972.00

 

0.16

 

Salaries Expense

 

36,631.03

 

16.02

 

109,632.46

 

17.74

 

Utilities Expense

 

5,027.24

 

2.20

 

15,115.61

 

2.45

 

Other Expense

 

7,525.99

 

3.29

 

21,396.59

 

3.48

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

96,692.09

 

42.30

 

351,993.31

 

56.96

 

Net Income

 

$

127,122.96

 

55.61

 

$

245,319.43

 

39.70

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Five Months Ending May 31, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

134,159.00

 

55.25

 

$

488,359.32

 

56.73

 

Sales-Food & Beverages

 

22,920.00

 

9.44

 

85,959.00

 

9.99

 

Sales-Cigars

 

625.00

 

0.26

 

3,736.00

 

0.43

 

Sales-Champagne

 

0.00

 

0.00

 

900.00

 

0.10

 

Sales-Vending

 

2,093.00

 

0.86

 

8,076.00

 

0.94

 

Sales-Dancer’s House Fee

 

43,725.00

 

18.01

 

142,122.00

 

16.51

 

Sales-Dancer’s Merchandise

 

7,723.00

 

3.18

 

30,818.50

 

3.58

 

Sales-Dancer’s Skips

 

6,580.00

 

2.71

 

16,120.00

 

1.87

 

Sales-Dancer’s Booths

 

12,688.00

 

5.22

 

53,906.00

 

6.26

 

Sales-Dancer’s Fines

 

2,632.00

 

1.08

 

6,718.00

 

0.78

 

Sales-Poker Chip Fee

 

9,693.75

 

3.99

 

24,128.25

 

2.80

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

242,838.75

 

100.00

 

860,843.07

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

2,381.71

 

0.98

 

7,285.79

 

0.85

 

Cost of Sales-Contract Labor

 

0.00

 

0.00

 

4,687.00

 

0.54

 

Cost of Sales-Tobacco

 

139.00

 

0.06

 

2,031.82

 

0.24

 

Vending Supplies

 

2,289.04

 

0.94

 

11,496.72

 

1.34

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

4,809.75

 

1.98

 

25,501.33

 

2.96

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

238,029.00

 

98.02

 

835,341.74

 

97.04

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

11,958.91

 

4.92

 

43,576.63

 

5.06

 

Advertising Expense

 

15,430.00

 

6.35

 

61,849.35

 

7.18

 

Decorating

 

0.00

 

0.00

 

1,082.50

 

0.13

 

Auto Expenses

 

197.97

 

0.08

 

2,229.28

 

0.26

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.12

 

Bar Supplies

 

1,112.81

 

0.46

 

8,991.23

 

1.04

 

Cash Over and Short

 

1,959.87

 

0.81

 

552.85

 

0.06

 

Insurance Expense

 

0.00

 

0.00

 

1,525.00

 

0.18

 

Laundry and Cleaning Exp

 

450.97

 

0.19

 

1,443.89

 

0.17

 

Janitorial

 

5,982.65

 

2.46

 

25,163.83

 

2.92

 

Legal and Professional Expense

 

0.00

 

0.00

 

8,420.50

 

0.98

 

Licenses Expense

 

1,100.80

 

0.45

 

1,600.80

 

0.19

 

Maintenance Expense

 

531.34

 

0.22

 

5,858.83

 

0.68

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.00

 

Equipment – Furnishings

 

0.00

 

0.00

 

13,579.39

 

1.58

 

Computer & POS

 

0.00

 

0.00

 

2,865.25

 

0.33

 

Printing & Copies

 

139.64

 

0.06

 

619.39

 

0.07

 

Office Expense

 

200.48

 

0.08

 

3,573.93

 

0.42

 

Outside Services

 

1,717.59

 

0.71

 

7,452.11

 

0.87

 

Payroll Tax Expense

 

4,228.84

 

1.74

 

15,891.45

 

1.85

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.08

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.01

 

Repairs Expense

 

2,696.78

 

1.11

 

10,004.32

 

1.16

 

Sales Promotion

 

5,860.39

 

2.41

 

33,559.84

 

3.90

 

Supplies Expense

 

300.00

 

0.12

 

1,631.43

 

0.19

 

Taxi Commission

 

1,860.00

 

0.77

 

5,045.00

 

0.59

 

Telephone Expense

 

666.68

 

0.27

 

2,833.84

 

0.33

 

Travel Expense

 

64.72

 

0.03

 

1,036.72

 

0.12

 

Salaries Expense

 

34,376.96

 

14.16

 

144,009.42

 

16.73

 

Utilities Expense

 

7,976.10

 

3.28

 

23,091.71

 

2.68

 

Other Expense

 

7,577.12

 

3.12

 

29,073.71

 

3.38

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

106,390.62

 

43.81

 

458,383.93

 

53.25

 

Net Income

 

$

131,638.38

 

54.21

 

$

376,957.81

 

43.79

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Six Months Ending June 30, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

136,017.00

 

56.26

 

$

624,376.32

 

56.63

 

Sales-Food & Beverages

 

24,329.00

 

10.06

 

110,288.00

 

10.00

 

Sales-Cigars

 

848.00

 

0.35

 

4,584.00

 

0.42

 

Sales-Champagne

 

0.00

 

0.00

 

900.00

 

0.08

 

Sales-Vending

 

5,418.00

 

2.24

 

13,494.00

 

1.22

 

Sales-Dancer’s House Fee

 

41,255.00

 

17.06

 

183,377.00

 

16.63

 

Sales-Dancer’s Merchandise

 

8,348.00

 

3.45

 

39,166.50

 

3.55

 

Sales-Dancer’s Skips

 

3,740.00

 

1.55

 

19,860.00

 

1.80

 

Sales-Dancer’s Booths

 

14,318.00

 

5.92

 

68,224.00

 

6.19

 

Sales-Dancer’s Fines

 

2,200.00

 

0.91

 

8,918.00

 

0.81

 

Sales-Poker Chip Fee

 

5,290.00

 

2.19

 

29,418.25

 

2.67

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

241,763.00

 

100.00

 

1,102,606.07

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

2,429.62

 

1.00

 

9,715.41

 

0.88

 

Cost of Sales-Contract Labor

 

0.00

 

0.00

 

4,687.00

 

0.43

 

Cost of Sales-Tobacco

 

410.00

 

0.17

 

2,441,82

 

0.22

 

Vending Supplies

 

2,192.01

 

0.91

 

13,688.73

 

1.24

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

5,031.63

 

2.08

 

30,532.96

 

2.77

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

236,731.37

 

97.92

 

1,072,073.11

 

97.23

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

12,223.58

 

5.06

 

55,800.21

 

5.06

 

Advertising Expense

 

10,415.00

 

4.31

 

72,264.35

 

6.55

 

Decorating

 

0.00

 

0.00

 

1,082.50

 

0.10

 

Auto Expenses

 

423.80

 

0.18

 

2,653.08

 

0.24

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.09

 

Bar Supplies

 

390.37

 

0.16

 

9.381.60

 

0.85

 

Cash Over and Short

 

136.59

 

0.06

 

689.44

 

0.06

 

Insurance Expense

 

0.00

 

0.00

 

1,525.00

 

0.14

 

Laundry and Cleaning Exp

 

409.58

 

0.17

 

1,853.47

 

0.17

 

Janitorial

 

5,844.59

 

2.42

 

31,008.42

 

2.81

 

Legal and Professional Expense

 

0.00

 

0.00

 

8,420.50

 

0.76

 

Licenses Expense

 

0.00

 

0.00

 

1,600.80

 

0.15

 

Maintenance Expense

 

164.27

 

0.07

 

6,023.10

 

0.55

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.00

 

Equipment – Furnishings

 

0.00

 

0.00

 

13,579.39

 

1.23

 

Computer & POS

 

0.00

 

0.00

 

2,865.25

 

0.26

 

Printing & Copies

 

0.00

 

0.00

 

619.39

 

0.06

 

Office Expense

 

463.78

 

0.19

 

4,037.71

 

0.37

 

Outside Services

 

2,584.89

 

1.07

 

10,037.00

 

0.91

 

Payroll Tax Expense

 

6,526.75

 

2.70

 

22,418.20

 

2.03

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.06

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.01

 

Repairs Expense

 

627.32

 

0.26

 

10,631.64

 

0.96

 

Sales Promotion

 

9,561.75

 

3.96

 

43,121.59

 

3.91

 

Supplies Expense

 

267.76

 

0.11

 

1,899.19

 

0.17

 

Taxi Commission

 

1,075.00

 

0.44

 

6,120.00

 

0.56

 

Telephone Expense

 

652.11

 

0.27

 

3,485.95

 

0.32

 

Travel Expense

 

0.00

 

0.00

 

1,036.72

 

0.09

 

Salaries Expense

 

54,435.77

 

22.52

 

198,445.19

 

18.00

 

Utilities Expense

 

1,047.90

 

0.43

 

24,139.61

 

2.19

 

Other Expense

 

7,219.81

 

2.99

 

36,293.52

 

3.29

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

114,470.62

 

47.35

 

572,854.55

 

51.95

 

Net Income

 

$

122,260.75

 

50.57

 

$

499,218.56

 

45.28

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Seven Months Ending July 31, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

136,238.00

 

54.75

 

$

760,614.32

 

56.28

 

Sales-VIP Cover Charges

 

30.00

 

0.01

 

30.00

 

0.00

 

Sales-Food & Beverages

 

26,300.02

 

10.57

 

136,588.02

 

10.11

 

Sales-Cigars

 

521.00

 

0.21

 

5,105.00

 

0.38

 

Sales-Champagne

 

35.00

 

0.01

 

935.00

 

0.07

 

Sales-Vending

 

4,755.00

 

1.91

 

18,249.00

 

1.35

 

Sales-Dancer’s House Fee

 

39,837.00

 

16.01

 

223,214.00

 

16.52

 

Sales-Dancer’s Merchandise

 

7,420.00

 

2.98

 

46,586.50

 

3.45

 

Sales-Dancer’s Skips

 

5,860.00

 

2.35

 

25,720.00

 

1.90

 

Sales-Dancer’s Booths

 

18,244.00

 

7.33

 

86,468.00

 

6.40

 

Sales-Dancer’s Fines

 

2,412.00

 

0.97

 

11,330.00

 

0.84

 

Sales-Poker Chip Fee

 

7,200.75

 

2.89

 

36,619.00

 

2.71

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

248,852.77

 

100.00

 

1,351,458.84

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

2,515.32

 

1.01

 

12,240.73

 

0.91

 

Cost of Sales-Contract Labor

 

0.00

 

0.00

 

4,687.00

 

0.35

 

Cost of Sales-Tobacco

 

164.00

 

0.07

 

2,605.82

 

0.19

 

Vending Supplies

 

2,270.35

 

0.91

 

15,959.08

 

1.18

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

4,959.67

 

1.99

 

35,492.63

 

2.63

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

243,893.10

 

98.01

 

1,315,966.21

 

97.37

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

12,369.93

 

4.97

 

68,170.14

 

5.04

 

Advertising Expense

 

10,215.00

 

4.10

 

82,479.35

 

6.10

 

Decorating

 

0.00

 

0.00

 

1,082.50

 

0.08

 

Auto Expenses

 

234.98

 

0.09

 

2,888.06

 

0.21

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.07

 

Bar Supplies

 

557.46

 

0.22

 

9,939.06

 

0.74

 

Cash Over and Short

 

(57.95

)

(0.02

)

631.49

 

0.05

 

Insurance Expense

 

0.00

 

0.00

 

1,525.00

 

0.11

 

Laundry and Cleaning Exp

 

356.58

 

0.14

 

2,210.05

 

0.16

 

Janitorial

 

8,604.80

 

3.46

 

39,613.22

 

2.93

 

Legal and Professional Expense

 

375.00

 

0.15

 

8,795.50

 

0.65

 

Licenses Expense

 

0.00

 

0.00

 

1,600.80

 

0.12

 

Maintenance Expense

 

589.00

 

0.24

 

6,612.10

 

0.49

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.00

 

Equipment – Furnishings

 

0.00

 

0.00

 

13,579.39

 

1.00

 

Computer & POS

 

311.50

 

0.13

 

3,176.75

 

0.24

 

Printing & Copies

 

250.00

 

0.10

 

869.39

 

0.06

 

Office Expense

 

651.00

 

0.26

 

4,688.71

 

0.35

 

Outside Services

 

2,495.56

 

1,00

 

12,532.56

 

0.93

 

Payroll Tax Expense

 

4,810.59

 

1.93

 

27,228.79

 

2.01

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.05

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.01

 

Repairs Expense

 

3,122.84

 

1.25

 

13,754.48

 

1.02

 

Sales Promotion

 

2,617.75

 

1.05

 

45,739.34

 

3.38

 

Supplies Expense

 

0.00

 

0.00

 

1,899.19

 

0.14

 

Taxi Commission

 

1,970.00

 

0.79

 

8,090.00

 

0.60

 

Telephone Expense

 

643.21

 

0.26

 

4,129.16

 

0.31

 

Travel Expense

 

0.00

 

0.00

 

1,036.72

 

0.08

 

Salaries Expense

 

42,667.50

 

17.15

 

241,112.69

 

17.84

 

Utilities Expense

 

10,185.56

 

4.09

 

34,325.17

 

2.54

 

Other Expense

 

7,104.75

 

2.86

 

43,398.27

 

3.21

 

Total Expenses

 

110,075.06

 

44.23

 

682,929.61

 

50.53

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

133,818.04

 

53.77

 

$

633,036.60

 

46.84

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Income Statement
For the Eight Months Ending August 31, 2007

 

 

Current Month

 

 

 

Year to Date

 

 

 

Revenues

 

 

 

 

 

 

 

 

 

Sales-Cover Charge

 

$

132,270.00

 

54.68

 

$

892,884.32

 

56.04

 

Sales-VIP Cover Charges

 

0.00

 

0.00

 

30.00

 

0.00

 

Sales-Food & Beverages

 

24,861.00

 

10.28

 

161,449.02

 

10.13

 

Sales-Cigars

 

630.00

 

0.26

 

5,735.00

 

0.36

 

Sales-Champagne

 

0.00

 

0.00

 

935.00

 

0.06

 

Sales-Vending

 

5,293.00

 

2.19

 

23,542.00

 

1.48

 

Sales-Dancer’s House Fee

 

44,270.00

 

18.30

 

267,484.00

 

16.79

 

Sales-Dancer’s Merchandise

 

6,902.00

 

2.85

 

53,488.50

 

3.36

 

Sales-Dancer’s Skips

 

5,660.00

 

2.34

 

31,380.00

 

1.97

 

Sales-Dancer’s Booths

 

15,465.00

 

6.39

 

101,933.00

 

6.40

 

Sales-Dancer’s Fines

 

2,245.00

 

0.93

 

13,575.00

 

0.85

 

Sales-Poker Chip Fee

 

4,289.50

 

1.77

 

40,908.50

 

2.57

 

 

 

 

 

 

 

 

 

 

 

Total Revenues

 

241,885.50

 

100.00

 

1,593,344.34

 

100.00

 

 

 

 

 

 

 

 

 

 

 

Costs of Sales

 

 

 

 

 

 

 

 

 

Cost of Sales-Food & Bev

 

3,215.84

 

1.33

 

15,456.57

 

0.97

 

Cost of Sales-Contract Labor

 

200.00

 

0.08

 

4,887.00

 

0.31

 

Cost of Sales-Tobacco

 

340.00

 

0.14

 

2,945.82

 

0.18

 

Vending Supplies

 

1,391.23

 

0.58

 

17,350.31

 

1.09

 

 

 

 

 

 

 

 

 

 

 

Total Cost of Sales

 

5,147.07

 

2.13

 

40,639.70

 

2.55

 

 

 

 

 

 

 

 

 

 

 

Gross Profit

 

236,738.43

 

97.87

 

1,552,704.64

 

97.45

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

Sales Tax Payable

 

11,963.27

 

4.95

 

80,133.41

 

5.03

 

Advertising Expense

 

17,220.00

 

7.12

 

99,699.35

 

6.26

 

Decorating

 

0.00

 

0.00

 

1,082.50

 

0.07

 

Auto Expenses

 

236.86

 

0.10

 

3,124.92

 

0.20

 

Contract Labor

 

0.00

 

0.00

 

1,000.00

 

0.06

 

Bar Supplies

 

382.00

 

0.16

 

10,321.06

 

0.65

 

Cash Over and Short

 

(46.74

)

(0.02

)

5584.75

 

0.04

 

Insurance Expense

 

0.00

 

0.00

 

1,525.00

 

0.10

 

Laundry and Cleaning Exp

 

508.44

 

0.21

 

2,718.49

 

0.17

 

Janitorial

 

6,241.71

 

2.58

 

45,854.93

 

2.88

 

Legal and Professional Expense

 

200.00

 

0.08

 

8,995.50

 

0.56

 

Licenses Expense

 

0.00

 

0.00

 

1,600.80

 

0.10

 

Maintenance Expense

 

687.48

 

0.28

 

7,299.58

 

0.46

 

Meals Expense

 

0.00

 

0.00

 

35.42

 

0.00

 

Equipment – Furnishings

 

470.56

 

0.19

 

14,049.95

 

0.88

 

Computer & POS

 

0.00

 

0.00

 

3,176.75

 

0.20

 

Printing & Copies

 

0.00

 

0.00

 

869.39

 

0.05

 

Office Expense

 

267.39

 

0.11

 

4,956.10

 

0.31

 

Outside Services

 

1,948.44

 

0.81

 

14,481.00

 

0.91

 

Payroll Tax Expense

 

4,904.89

 

2.03

 

32,133.68

 

2.02

 

Other Taxes

 

0.00

 

0.00

 

696.31

 

0.04

 

Rent or Lease Expense

 

0.00

 

0.00

 

90.00

 

0.01

 

Repairs Expense

 

965.16

 

0.40

 

14,719.64

 

0.92

 

Sales Promotion

 

7,409.69

 

3.06

 

53,149.03

 

3.34

 

Supplies Expense

 

240.00

 

0.10

 

2,139.19

 

0.13

 

Taxi Commission

 

2,445.00

 

1.01

 

10,535.00

 

0.66

 

Telephone Expense

 

649.70

 

0.27

 

4,778.86

 

0.30

 

Travel Expense

 

0.00

 

0.00

 

1,036.72

 

0.07

 

Salaries Expense

 

39,626.70

 

16.38

 

280,739.39

 

17.62

 

Wages Expense

 

1,100.00

 

0.45

 

1,100.00

 

0.07

 

Utilities Expense

 

5,843.17

 

2.42

 

40,168.34

 

2.52

 

Other Expense

 

8,499.22

 

3.51

 

51,897.49

 

3.26

 

Total Expenses

 

111,762.94

 

46.20

 

794,692.55

 

49.88

 

 

 

 

 

 

 

 

 

 

 

Net Income

 

$

124,975.49

 

51.67

 

$

758,012.09

 

47.57

 

 

For Management Purposes Only

[Initialed:  illegible]

1


--------------------------------------------------------------------------------


Golden Productions JGC Ft. Worth, LLC.
Balance Sheet
August 31, 2007

ASSETS

Current Assets

 

 

 

 

 

Cash on Hand - Safe

 

$

10,000.00

 

 

 

Cash in Bank

 

(7,291.87

)

 

 

Due to/From JGC Management

 

(800.00

)

 

 

 

 

 

 

 

 

Total Current Assets

 

 

 

1,908.13

 

 

 

 

 

 

 

Property and Equipment

 

 

 

 

 

Furniture and Fixtures

 

81,100.26

 

 

 

Equipment

 

11,787.43

 

 

 

Building Improvements

 

6,240.38

 

 

 

Land Improvements

 

11,000.00

 

 

 

 

 

 

 

 

 

Total Property and Equipment

 

 

 

111,128.07

 

 

 

 

 

 

 

Other Assets

 

 

 

 

 

 

 

 

 

 

 

Total Other Assets

 

 

 

0.00

 

 

 

 

 

 

 

Total Assets

 

 

 

$

113,036.20

 

 

LIABILITIES AND CAPITAL

Current Liabilities

 

 

 

 

 

 

 

 

 

 

 

Total Current Liabilities

 

 

 

0.00

 

 

 

 

 

 

 

Long-Term Liabilities

 

 

 

 

 

 

 

 

 

 

 

Total Long-Term Liabilities

 

 

 

0.00

 

 

 

 

 

 

 

Total Liabilities

 

 

 

 

 

 

 

 

 

 

 

Capital

 

 

 

 

 

Dividends Paid

 

$

(644,975.89

)

 

 

Net Income

 

758,012.09

 

 

 

 

 

 

 

 

 

Total Capital

 

 

 

113,036.20

 

 

 

 

 

 

 

Total Liabilities & Capital

 

 

 

$

113,036.20

 

 

Unaudited - For Management Purposes Only

[Initialed:  illegible]


--------------------------------------------------------------------------------


SCHEDULE 5.3(b)
EXCEPTIONS TO REFERENCE FINANCIAL DATA

NONE

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.3(c)
EXCEPTIONS TO MATERIAL ADVERSE EFFECT

NONE

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.5
EXCEPTIONS TO CONSENTS AND APPROVALS

City of Fort Worth/Specialized Certificate of Occupancy Necessary to Operate the
Business.

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.6
EXCEPTIONS TO LITIGATION

Case No. 306-CV-302 styled Venture Plus Enterprises vs. Golden Productions JGC
Fort Worth, LLC, this case will be defended by Member who shall indemnify and
hold harmless Purchaser.

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.7
EXCEPTIONS TO COMPLIANCE WITH LAWS

NONE.

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.8
EXCEPTIONS TO TAX MATTERS

NONE

[INITIALED:  BF]

 


--------------------------------------------------------------------------------


SCHEDULE 5.9

DEED OF GROUND LEASE

THIS DEED OF GROUND LEASE (“LEASE”) is made the 17TH day of September, 2007, by
and between VCG Holding Company, a Colorado corporation (“VCG” or “Tenant”), and
Bryan S. Foster (“Landlord”).

RECITALS

A.         Landlord is the owner of the Premises being commonly known as 12325
Calloway Cemetery Road, Fort Worth, Texas as described in the legal description
attached hereto and made a part hereof as Exhibit “A” (“Premises” or “Leased
Premises”).

B.             Landlord desires to lease the Premises to Tenant, and Tenant
desires to take and lease the Premises from Landlord.

NOW, therefore, for and in consideration of the rents reserved hereunder and the
terms and conditions hereof, Landlord hereby rents, demises, and leases to
Tenant, and Tenant takes and leases from Landlord the Premises, all upon the
following terms and. conditions:.

ARTICLE I

TERM OF LEASE AND USE OF PREMISES

1.1       Term. The term of the Lease shall commence on the 17th day of
September, 2007, and shall end on the 30th day of September, 2012.

1.2       Extended Term. Landlord shall grant to Tenant four (4) 5-year options
to renew this Lease. Tenant shall provide written notice of election to decline
such option, 90 days prior to the expiration of the initial or subsequent terms
described above or this Lease shall automatically extend to the succeeding
renewal period. Each option period shall be at an increased rate of 10% increase
over the prior term’s rental obligation.

1.3       Initial Rental Obligation. Tenant shall pay Twenty Thousand Dollars
($20,000) to Landlord on the l day of each month and continuing thereafter on a
monthly basis for the first term and each and every month during the term
(“Monthly Rent”). Tenant shall pay Landlord Nine Thousand Dollars ($9,000.00) on
September 17, 2007 as pro rated rent for September 17, 2007 though September 30,
2007.

1.4       Use of Premises. The Leased Premises shall be used and occupied as an
adult entertainment facility or adult cabaret or for such other lawful purpose
as Tenant may elect so long as Tenant maintains a Specialized Certificate of
Occupancy or the equivalent to operate as an adult cabaret.

1.5       Compliance with the Law. In its use and occupancy of the Leased
Premises, and the exercise of its rights hereunder, Tenant shall at its sole
cost and


--------------------------------------------------------------------------------


expense, promptly comply with all federal, state, county, or municipal laws,
ordinances, rules, regulations, directives, orders, and/or requirements
(collectively “Governmental Regulations”) now in force or which may hereafter be
in force with respect to the Premises due specifically to Tenant’s use and
occupancy of the Premises and Tenant’s business conducted thereon. Tenant shall
not permit any use of the Leased Premises which would directly or indirectly
violate any such law, ordinance, regulation or direction, or which may be
dangerous to any of the personal property located at the Premises.

1.6       Assignment and Subletting by Tenant. Tenant shall have the right to
sublease all or any part of the Leased Premises subject to the terms hereof
without the consent of the Landlord, so long as Tenant remains primarily liable
for all terms hereof, and the Landlord shall not be required to engage in any
manner with the sub-tenant.

1.7       Assignment by. Landlord. Landlord shall have the right to assign this
Lease, collaterally or otherwise, without Tenant’s consent, provided, however,
that Landlord shall give written notice to Tenant of any proposed assignment at
least thirty (30) days prior thereto. No assignment by Landlord shall alter the
rights of Tenant hereunder, and all of the recitals, terms, covenants, and
conditions of this Lease shall remain in full force and effect upon the
assignment. Upon any assignment by Landlord, Tenant shall make rental payments
to the assignee unless and until the assignee actually delivers to Tenant a
written notice directing rental payments to thereafter be made to the assignor.
In the event of the transfer and assignment by Landlord of its interest in the
Lease and in the Premises to a person expressly assuming Landlord’s obligations
under this Lease, Landlord shall remain liable hereunder unless released by the
Tenant in which ease Tenant agrees to look solely to such successor in interest
of the Landlord for performance of such obligations. Any security given Tenant
to Landlord to secure Tenant’s obligations hereunder may be assigned and
transferred by Landlord to such successor in interest and Landlord will thereby
be discharged of any further obligations relating thereto.

1.8       Security Deposit. Tenant agrees to deposit with Landlord, the sum of
Twenty Thousand Dollars ($20,000.00), which sum shall be held by Landlord,
without liability for interest, as security for performance of Tenant’s
obligations under this Lease, it being expressly understood and agreed that this
security deposit is not an advance rental deposit, or a measure of Landlord’s
damages in ease of Tenant’s default. Upon each occurrence of a Tenant Default
(hereinafter defined), Landlord may use all or part of the security deposit to
pay past due rent or other payments due Landlord under this Lease, and the cost
of any other damage, injury expense or liability caused by such Tenant Default
without prejudice to any other remedy provided herein or provided by law, On
demand, Tenant shall pay Landlord the amount that will restore the security
deposit to its original amount. The security deposit shall be deemed the
property of Tenant and any remaining balance of such security deposit not used
by the Landlord pursuant to this Lease shall be returned by Landlord to Tenant
within sixty (60) days after Tenant’s

2


--------------------------------------------------------------------------------


obligations under the Lease have been fulfilled. Notwithstanding any terms or
provision hereof to the contrary, the Security Deposit shall be returned to
Tenant in the event that Tenant terminates this Lease in accordance with its
terms.

1.9       Late Charges. If Tenant fails to pay any installment of Monthly Rent
on  or before the fifteenth (l5th) day of the calendar month, then Tenant shall
pay to Landlord, in addition to the installment of Monthly Rent, five percent
(5%) of such installment, as a late payment fee. Notwithstanding the foregoing,
Landlord shall provide notice to Tenant if any installment of Monthly Rent is
not paid on or before the fifteenth (15”) day of the calendar month.

ARTICLE II

ADDITIONAL RENT

2.1       Additional Rental Obligation. In addition to the rental sum described
above, Tenant shall pay the following:

a. Utilities. Tenant shall promptly pay and discharge the cost of all utilities
in connection with Tenant’s use of the Leased Premises and Building thereon. In
the event that any such utility charge is unpaid, Landlord may, at its option,
pay and discharge such charge, notifying Tenant of such payment and forthwith
being reimbursed on demand for such payment by Tenant;

b. Taxes. Tenant shall pay, before they become delinquent, any ad valorem taxes,
including but not limited to real estate and personal property taxes, waste
disposal assessments, or other assessments for public or municipal improvements
that are assessed or imposed upon the Leased Premises and Building thereon
during the time of the Lease including all such taxes for the year 2007.
Landlord shall furnish to Tenant within five days after receipt any such tax, or
assessments which shall be levied on the property. Tenant shall promptly pay the
real estate and personal property taxes, assessments or other costs imposed upon
the land, prior to such obligation becoming delinquent, evidencing an official
receipt as paid in fbll and providing same to Landlord. Tenant shall pay before
delinquency, any and all taxes on the real estate and personal property which
are levied or assessed, and/or which become payable during the Lease Term for
the year 2007 upon all or any part of the Building, improvements, equipment,
furniture, fixtures, and other personal property, although same may be assessed
and taxed with the real property.

c. Insurance. Tenant shall procure and maintain, and pay all premiums, fees and
charges for the purpose of procuring and maintaining continuously throughout the
Term: (i) insurance on the Improvements (including building and fixtures on the
Premises) against loss or damage by fire or other casualty with endorsements
providing what is commonly known as all risk fire and extended coverage (but not
including flood or earthquake coverage), vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof and (ii)
general liability insurance with a combined single limit of not less than One
Million Dollars ($1,000,000 00) for any

3


--------------------------------------------------------------------------------


bodily injury or property damage, with a deductible that is consistent with
Tenant’s insurance practices. Landlord may procure and maintain general
liability insurance. All property, casualty and other policies of insurance
referred to in this Lease shall include the other party, as their interest may
appear, as additional insureds, shall insure such party against liability
arising out of the other party’s negligence or, to the extent typically covered
by a standard policy of commercial general liability insurance, the negligence
of any other person, firm or corporation and contain a contractual liability
endorsement for liabilities assumed by the other party under this Lease. All
policies procured hereunder shall be on standard policy forms issued by insurers
of recognized responsibility, rated APlus)UI or better by Best’s Insurance
Rating Service, qualified to do business in Texas. A certificate of such
insurance shall be delivered to the other party prior to the Lease Commencement
Date and thereafter not less than fifteen (15) days after the expiration thereof
and shall provide that such policy may not be cancelled or modified except upon
not less than thirty (30) days written notice to the other. Any insurance
required or permitted to be carried pursuant to this paragraph may be carried
under a policy or policies covering other liabilities and locations of Landlord
or Tenant; provide, however, that such policy or policies shall apply to the
property required to be insured as set forth above and, with respect to Tenant,
in an amount not less than the amount of insurance required to be carried by
Tenant.

d.            Licenses.       Tenant shall be liable for, and shall pay
throughout the Term, all license and excise fees and. occupation taxes covering
the adult cabaret conducted on the Premises, including but not limited to any
specialized certificates of occupancy required.

2.2       Failure of Tenant to Provide Insurance. Should Tenant occupy the
Leased Premises without providing the required insurance coverage, Landlord, at
its option, may obtain the required insurance coverage and Tenant shall pay the
premiums for same as additional rent within five days of the receipt of notice
of payment from Landlord.

2.3       Failure to Pay Taxes. Should Tenant fail or refuse to pay any real
estate or personal property taxes, waste disposal assessments, or other
assessments for public or municipal improvements, Landlord shall elect to pay
same, after giving written notice to Tenant of its intent to do so, and Tenant
shall reimburse Landlord for the payment as additional rent within five days of
the receipt of notice of payment from Landlord.

ARTICLE III

REPAIRS AND MAINTENANCE

3.1       Maintenance.

a.             Tenant shall, at its own expense, keep in good repair buildings
and fixtures as found on the Leased Premises, including without limitation the
heating and air conditioning systems, plumbing, lighting and electrical systems,
partitions, exterior and interior doors, windows (including plate glass),
fixtures and the interior of walls, floors

4


--------------------------------------------------------------------------------


and ceilings and comply with all governmental requirements as to the condition
of the Leased Premises.

b.            Exterior maintenance of the Leased Premises shall be provided by
Tenant.

3.2       Liens. Tenant will not create or permit to be created or remain, and
will promptly discharge, at its sole cost and expense, any lien, encumbrance or
charge upon the Leased Premises and Building thereon or any part thereof or upon
Tenant’s leasehold interest therein, which arises out of the use or occupancy of
the Leased Premises and Building thereon by Tenant or by reason of any labor and
material furnished or claimed to have been furnished to Tenant or reason of any
construction, addition, or alteration, or any part of the Leased Premises by
Tenant. Landlord, at its sole option, may cause to be discharged, any lien,
encumbrance or charge upon the Leased Premises, or any part hereof or upon
Tenant’s leasehold interest therein. Tenant shall immediately pay to Landlord on
demand an amount equal to the cost of discharging such interest, plus all fees
and expenses reasonably incurred in connection therewith, including, but not
limited to reasonable attorney’s fees.

ARTICLE IV

OPTION

4.1       First Right of Refusal.    Landlord hereby grants to Tenant (VCG) a
first right of refusal to purchase the property during the term, and any
extensions of this Lease Agreement.

4.2       Option to Purchase.            Landlord hereby grants the Tenant an
option to purchase the Leased Premises, at any time on or after the 15th year
anniversary date of this Lease Agreement, at fair market value but in no event
less than Three Million Dollars ($3,000,000.00) provided that Tenant is not in
default under the terms of the Lease and the Lease has not otherwise been
terminated. In determining fair market value, an appraiser shall be obtained and
shall value the property as an adult cabaret. In no event shall the fair market
value be less than Three Million Dollars ($3,000,000.00) at the time of the
evaluation.

4.3       Right of Reversion.               Should Tenant or its assigns, fail
or refuse to exercise its option to purchase as herein described, and the term
of the Lease or any extensions thereof end, then the title and ownership of the
Improvements (including the building), Fixtures and Personal Property related to
12325 Calloway Cemetery Road, Fort Worth, Texas and the Leased Premises shall
revert back to the Landlord. At the expiration of the Term, Tenant, if requested
by Landlord; shall execute any and all documents necessary to evidence that
ownership and title to the aforementioned Improvements (including the building),
Fixtures and Personal Property is in Landlord and to extinguish and remove any
cloud or potential cloud on the title to the Premises and/or the Improvements.

5


--------------------------------------------------------------------------------


ARTICLE V

LOSS OR DESTRUCTION

5.1         Loss or Destruction.      Pursuant to a Purchase of Membership
Interest Agreement dated the September 17, 2007 (“Purchase Agreement”), VCG has
purchased the building currently erected on the Leased Premises. Should the
building be destroyed or damaged by fire or other disaster, Tenant shall have
the option as follows:

a.             rebuild the building in a quality and manner at least as good as
the quality and manner of the building as of the date of Closing of the Purchase
Agreement. The work o1 repair or restoration, which shall be completed with due
diligence, shall be commenced within a reasonable time after the damage or loss
occurs; or

b.            pay the insurance proceeds received for the destruction or loss of
the building to Landlord, unless Tenant shall exercise the options contained in
Article IV hereof.

Neither Monthly Rent nor any other rental hereunder shall abate while the
Improvements are being repaired or restored; provided, however, in the event the
leased premises cannot be used for the operation of the business due to the
extent of the loss or destruction there shall be a 120 day abatement in monthly
rent due under the lease and there shall be a corresponding extension of the
lease term not to exceed four (4) months.

ARTICLE VI

EARLY TERMINATION

6.1       Right to Terminate.      Landlord hereby grants Tenant the limited
right to early termination of the Lease Agreement herein, at the option of
Tenant, should the Leased Premises lose the right to operate as a adult cabaret
due to a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. The early termination rights herein are solely provided and
may only be exercised in the event Tenant has lost the use of the Leased
Premises and Building and Improvements for the permitted use as an adult cabaret
through a change in local, state, or federal law which prevent its ordinary use
as an adult cabaret. Tenant has no other early termination right. It is
expressly understood by Landlord and Tenant that Tenant shall not be allowed
early termination for its loss of use of the Leased Premises as an adult cabaret
a result of Tenant’s actions and inactions, during the operation of the
Business, which result in the loss of the ability to use the Leased Premises as
an adult cabaret.

ARTICLE VII

CONDEMNATION

7.1       Condemnation/Eminent Domain.

a.               Condemnation.            If the Leased Premises are taken by
any authorized entity by eminent domain or by private sale to a governmental
authority under

6


--------------------------------------------------------------------------------


the threat thereof, or if part of the Leased Premises is taken so as to
substantially interfere with the use thereof, then Tenant shall have the option,
to be exercised within sixty (60) days after the taking, to terminate this Lease
by notice to Landlord, which termination shall be deemed to be effective as of
the date the condemning authority takes title or possession, whichever first
occurs, and all rentals shall be paid up to that date. In such an event all
ownership and title to the Improvements (including building), Fixtures and
Personal Property revert back to Landlord.

b.            Rights in Awards.      In the event Tenant does not exercise his
right to terminate the Lease, Landlord and Tenant will be entitled to share any
condemnation award according to their respective interests.

c.             Apportionment of Partial Award.                If there occurs a
Partial Taking and Tenant elects not to terminate the Lease, Landlord and Tenant
shall be entitled to receive and retain such separate awards and portions of
lump sum awards as may be allocated to their respective interests in any
condemnation proceedings, or as may be otherwise agreed, taking into
consideration the fact that Landlord’s interest in the premises is limited to
the Land, as encumbered by this Lease, a reversionary interest in the
Improvements (including building), Fixtures and Personal Property upon the
expiration of the Term or termination of the Lease, and the right to receive
rent hereunder. If the Premises shall be restored as herein provided, Tenant
shall first be entitled to recover the costs and expenses incurred in such
restoration out of any such award. Thereafter, if the condemning authority does
not make separate awards and the parties are unable to agree as to amounts that
are to be allocated to the respective interests of Landlord and Tenant, then
each party shall select an independent M.A. I. real estate appraiser (an
“Appraiser”). Each appraiser shall separately determine the amount of the
balance of the condemnation award that is to be allocated to the interests of
Landlord and Tenant. If the percentage of the balance of the total award each
Appraiser allocates to Landlord (a) are within ten (10%) of each other, the two
(2) allocations shall be averaged and such average shall be the final allocation
of the award, or (b) are not within ten (10%) of each other, the two Appraisers
shall then select a third Appraiser who shall independently allocate the award
between Landlord and Tenant, and the middle of such three (3) allocations shall
be the final allocation of the award.

ARTICLE VIII

ENVIRONMENTAL/HAZARDOUS SUBSTANCES

8.1       Discharge.               “Discharge” shall mean the releasing,
spilling, leaking, leaching, disposing, pumping, pouring, emitting, emptying,
dumping, presence, use, handling, treatment, manufacture, transportation,
generation, storage or sale of Hazardous Substances at, in, on, under or
emanating to or from the Premises, the Common Areas or the Development, directly
or through migration, or the threat thereof, regardless of whether the result of
an intentional or unintentional act or omission.

8.2       Environmental Documents.                      “Environmental
Documents” shall mean all environmental documents in the possession or under the
control of the producing party

7


--------------------------------------------------------------------------------


concerning the Premises, the Common Areas or the Development, and their
environs, including without limitation, all sampling plans, cleanup plans,
preliminary assessment plans and reports, site investigation plans and reports,
remedial investigation plans and reports, remedial actions plans and reports, or
the equivalent, sampling results, sampling result reports, data, diagrams,
charts, maps, analysis, conclusions, quality assurance/quality control
documentation, correspondence to or from any Governmental Authority, submissions
to any Governmental Authority and directives, orders, approvals and disapprovals
issued by any Governmental Authority.

8.3       Environmental Law or Laws.                “Environmental Law” or
“Environmental Laws” shall mean each and every applicable federal, state,
regional, county or municipal environmental or health safety statute ,ordinance,
rule, regulation, order, code, directive or requirement, relating to the
environment, Hazardous Substances or health or safety, including without
limitation the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act, as amended 42 U.S.C. §9601 et seq.; the Water Pollution and
Control Act, 33 U.S.C. §1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §2601 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq.; the Clean
Air Act, 42 U.S.C. §7401 et seq.; and the Tank Laws (as defined below), now or
hereafter existing, together with all successor statutes, ordinances, rules,
regulations, orders directives, or requirements now or hereafter existing.

8.4       Governmental Authority.         “Governmental Authority” shall mean
the federal, state, regional, county or municipal government, or any department,
agency, bureau or other similar type body obtaining authority therefrom or
created pursuant to any applicable statutes, ordinances, rules, regulations,
orders, codes, directives or requirements now or hereafter existing.

8.5       Hazardous Substance or Hazardous Substances. “Hazardous Substance”  or
“Hazardous Substances” shall mean any substance, material, waste, toxic
substance, hazardous substance, hazardous waste, solid waste, pollution,
pollutant, irritant or contaminant, including without limitation, petroleum,
petroleum byproducts or derivatives, asbestos, polychlorinated biphenyls, mold
or other bacterial matter, as defined, listed or referred to in any
Environmental Law, together with any amendments thereto, regulations promulgated
thereunder and all substitutions thereof. Hazardous Substances shall not include
Hazardous Substances used in the Tenant’s customary business operations provided
same are used in such quantities and handled in such manner as allowed/required
under applicable Environmental Laws.

8.6       Environmental Notice.  “Environmental Notices” shall mean, in addition
to its ordinary meaning, any communications of any nature, whether in the form
of correspondence, memoranda, order, directives or otherwise.

8.7       Remediate or Remediation.                         “Remediate” or
“Remediation” shall mean all actions to investigate and clean up or respond to
any known, suspected or threatened Discharge of a Hazardous Substance, including
without limitation, environmental

8


--------------------------------------------------------------------------------


investigation, monitoring and sampling; installation, maintenance and removal of
monitoring wells; removal, treatment, neutralization or containment of any
Hazardous Substance; storage of excavated materials; and installation,
maintenance, storage and removal of machinery and equipment used in connection
with the Remediation, to the extent necessary to comply with the applicable
Environmental Laws.

8.8       Tank Laws.         “Tank Laws” shall mean all federal, state,
regional, county, or municipal environmental statutes, ordinances, rules or
regulations relating to the underground storage tanks, including, without
limitation, the Federal Underground Storage Law, subtitle 1 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq. together
with any amendments thereto, regulations promulgated thereunder and all
substitutions thereof, and any successor legislation and regulations.

8.9 Underground Storage Tanks. “Underground Storage Tanks” shall have the
meaning ascribed in such term under the Tank Laws, and shall also include
unregulated underground storage tanks used to store Hazardous Substances.

8.10                         General Environmental Compliance Clauses

a.             Presence and Use of Hazardous Substances. Neither Tenant nor
Tenant’s agents or contractors shall, without Landlord’s prior written consent,
keep any Hazardous Substances on or about the Premises, the Common Areas or the
Development, in violation of Environmental Laws.

b.            Tenant’s Compliance with Environmental Laws.         Tenant shall
at Tenant’s own expense, comply with any applicable transaction triggered
Environmental Laws, but only in the event of a closing of Tenant’s operations or
transfer of Tenant’s operations or change in the ownership of Tenant. If such
compliance, becomes necessary due to any action or omission of Landlord, or any
third party other than Tenant, including, without limitation, a trigger of a
transaction triggered Environmental Law due to a change in ownership of the
Premises or the Development, or a change in ownership of Landlord, then Landlord
shall, at Landlord’s own expense, promptly comply with such transaction
triggered Environmental Law. Notwithstanding anything in the contrary set forth
in this Section, and regardless of whether such compliance is triggered by
Landlord or Tenant, Tenant, shall only be responsible to investigate and
Remediate Hazardous Substance at the Premises in the most cost effective manner
possible under the circumstances to comply with applicable Environmental laws,
and only to the extent that the Hazardous Substances were Discharged by Tenant
or Tenant’s employees, agents or contractors. In all other respects, Landlord
shall, at Landlord’s own expense, and without interfering with the ongoing
business operations of Tenant in a commercially unreasonable manner, promptly
comply with such transaction triggered Environmental Laws, including without
limitation taking all other action required by applicable Environmental Laws
with respect to -any Discharge of Hazardous Substances. Landlord hereby
represents that to the best of his knowledge that as of the date of execution of
this Lease there exists no violation of Environmental Laws as that term is
defined herein, provided however, if such violation arises as a result of any
act prior to the date of the

9


--------------------------------------------------------------------------------


execution of this Lease, Landlord shall be responsible for any and all costs
associated with such violation or remedy: provided further, nothing herein shall
be construed to prevent Landlord from seeking contribution and indemnity from
prior (i) title holders; (ii) tenants; (iii) any other generator as that term is
used in the definition of Environmental Laws; or (iv) any other polluter.

c.             Information to Tenant.                      At no expense to
Tenant, Landlord shall promptly provide all information reasonable requested by
Tenant or any applicable Governmental Authority with respect to Tenant’s
obligations under this Section, and shall promptly sign such affidavits,
submissions and other documents reasonable requested by Tenant or any applicable
Governmental Authority.

d.            Notice of Meetings.            Tenant shall commercially
reasonable efforts to notify Tenant in advance of all meetings scheduled by
Landlord or Landlord’s agents or contractors, with any Governmental Authority
with respect to the Premises, the Common Area or the Development and shall have
the right to attend and participate in all such meetings.

ARTICLE IX

GENERAL PROVISIONS

9.1       Quiet Enjoyment.                          Tenant shall, provided
Tenant shall not be in default hereunder, be permitted to peaceably and quietly
hold and enjoy the Leased Premises during the term hereof.

9.2       Access to Premises.           Landlord, its agents, servants, or
employees may enter the Premises at reasonable times with reasonable advance
notice to Tenant (or an authorized employee of Tenant at the Premises), and at
any time, upon reasonable notice to Tenant under the circumstances; in an
emergency, to do the following: inspect the Premises; comply with all laws,
orders, ordinances and requirements of any governmental unit or authority for
which Landlord may be responsible under This Lease, if any; show the Premises to
prospective lenders or purchasers and, during the ninety (90) days immediately
prior to the expiration of this Lease if Tenant declines to renew for an
additional term in accordance with the provisions of this Lease, to prospective
tenants, but only if all such showings are accompanied by a representative
Tenant if so requested by Tenant; or post (on the Development, but not within or
at the entrance of the Premises) for sale or for lease signs; provided; however,
that all such entries shall be completed promptly in a good workmanlike manner
so as to cause the least practical interference to Tenant’s business and
Tenant’s use of the Premises. In all events, Landlord shall use commercially
reasonable efforts to minimize interference with the Premises and Tenant’s
business operations thereon. If Landlord’s entry materially and substantially
interferes with the conduct of Tenant’s business and/or cause damage to Tenant’s
property (and the entry is not needed because of Tenant’s default, negligence or
willful misconduct), then in such event the rent and any sums due and payable as
additional rents, shall abate in proportion to the extent of the interference
and Landlord shall be liable for any damage to Tenant’s property.

10


--------------------------------------------------------------------------------


9.3       Mutual Indemnification.   Subject to the waiver of subrogation
provision, Tenant agrees to indemnify’ and hold Landlord harmless from any and
all losses, damages, liability, or expenses (including reasonable attorneys’
fees) incurred by Landlord, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Tenant or any officer, agent,
contractor or employee .of Tenant in the Development, in connection with
Tenant’s use of occupancy of the Premises. Subject to the waiver of subrogation
provision, Landlord agrees to indemnify and hold Tenant harmless from any and
all losses, damages, liability, or expenses (including reasonably attorneys’
fees) incurred by Tenant, arising from loss of life, personal injury and/or
property damage, caused by or resulting from, in whole or in part, any negligent
act or omission or intentional misconduct of Landlord or any officer, agent,
contractor or employee of Landlord, in connection with Landlord’s management and
operation of the Leased Premises.

9.4       Concurrent Negligence.   Notwithstanding the provisions of Mutual
Indemnification above, in the event of the concurrent negligence or intentional
misconduct of Tenant, its agents, employees, sublessees, or contractors on the
one hand and that the Landlord, its partners, directors, officers, agents,
employees, or contractors on the other hand, which concurrent negligence or
intentional misconduct results in injury or damage to persons or property and
relates to the construction, alteration, repair, addition to, subtraction from,
improvement to, or maintenance of the Leased Premises a party’s (the
“Indemnifying Party”) obligation to indemnify the other shall be limited to the
extent of the Indemnifying Party’s negligence and/or intentional misconduct, and
that of its agents, employees, sublessees, or contractors, including the
Indemnifying Party’s proportionate share of reasonable costs, attorneys’ fees,
and expenses incurred in connection with any claim, action, or proceeding
brought with respect to such injury or damage.

9.5       Tenant’s Default.

a.             Default.    The occurrence of any one or more of the following
events shall constitute a default of this Lease by Tenant (a “Tenant Default”):
(a) the failure by Tenant to make any payment of Monthly Rent, or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of fifteen (15) days after Tenant’s receipt
of written notice thereof by Landlord to Tenant; provided that if Tenant fails
to pay Monthly Rent or any other payment required to be made by Tenant hereunder
on time more than two (2) times in a twelve (12) month period, a Tenant Default
shall occur notwithstanding that such payments have been made within the
applicable cure period; (b) the failure by Tenant to observe or perform any of,
the covenants, conditions, or provisions of this Lease to be observed or
performed by Tenant, other than as described in subsection (a) above, where such
failure shall continue for a period of thirty (30) days after Tenant’s receipt
of written notice thereof by Landlord provided, that if such cure reasonably
requires more than thirty (30) days to complete, then Tenant shall not be in
default if Tenant shall promptly commence the cure

11


--------------------------------------------------------------------------------


of such Tenant Default and diligently pursues such cure to completion; (c) the
making by Tenant of a general assignment or general arrangement for the benefit
of creditors; the filing of a voluntary bankruptcy petition by Tenant. If an
involuntary bankruptcy petition against Tenant has been filed and is not
contested, dismissed, or stayed within sixty (60) days of filing); or the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not contested, discharged, or stayed in thirty (30) days
after appointment of said trustee or receiver, provided however, if a final
order adjudicating the tenant as being bankrupt or appointing a trustee or
receiver shall have been entered pursuant to II U.S.C. §303 such order shall be
an event of default hereunder, or the filing of a petition for the appointment
of same by the Tenant, whichever shall first occur and (d) failure to maintain
the premises as an adult cabaret in continuous operation, subject to the
provisions of Article VI. Notwithstanding anything in this provision which may
be construed to the contrary, Tenant, in the event of an involuntary bankruptcy
petition against it, has the right to contest an order for relief prior to entry
of or defeating the entry of same.

b.            Remedies in Default.  On the occurrence of the Tenant Default and
after the applicable notice and cure period, and subject to terms and conditions
provided herein, Landlord may, without limiting Landlord in the exercise of any
other right or remedy that Landlord may have by reason or such default, the
remedies of Landlord hereunder being cumulative and not exclusive of one
another: (a) perform on Tenant’s behalf, any unperformed covenant or obligation
hereunder constituting such Tenant Default (after giving Tenant written notice
of Landlord’s intention to do so except in the case of emergency), in which
event Tenant shall reimburse Landlord for all expenses reasonably incurred by
Landlord in doing so, plus interest at the Default Rate, which expenses and
interest shall be additional rent and shall be payable by Tenant immediately On
demand therefore by Landlord; and/or (b) terminate this Lease and collect
liquidated damages from Tenant in an amount equal to (i) the sum of all amounts
due hereunder to the date of termination; plus (ii) the aggregate rent remaining
over the unexpired portion of the Term, plus the reasonable cost to Landlord of
any repairs required to comply with Tenant’s obligations, all reduced to present
value using a discount rate equal to the interest rate of a governmental
security having a mutual closest to the then current expiration of the Term;
less (iii) the aggregate fair net rental value of the Premises over the
remaining portion of the Term (provided, however, a reasonable period of time,
not to exceed twenty four (24) months, may be considered as a leasing period by
which the Premises would not be leased and therefore no income would be realized
for such period) reduced to present value at the above specified discount rate;
plus (iv) Landlord’s costs and expenses incurred in the enforcement hereof
including reasonable attorneys fees as herein provided, or (c) maintain Tenant’s
right to possession, in which case this Lease shall continue in effect and
Landlord shall be entitled to enforce all of Landlord’s right and remedies under
this Lease, include the right to recover the Rent and other amounts payable
hereunder as they become due hereunder.

12


--------------------------------------------------------------------------------


9.6       Landlord Disclaimer.    Except as may be otherwise in this Lease
expressly provided, the Premises is being leased “AS IS,” with Tenant accepting
all defects, if any; and except as otherwise in the Lease expressly provided,
Landlord makes no warranty of any kind, express or implied, with respect to the
Premises (without limitation, Landlord makes no warranty as to the habitability,
fitness or suitability of the Premises for a particular purpose). This section
is subject to any contrary requirements under applicable law, however, in this
regard Tenant - acknowledges that it has been or is being given the opportunity
to inspect the Premises and to have qualified experts inspect the Premises prior
to the execution of this Lease. Landlord is not in receipt of any notice from
any governmental authority regarding a negative environment issue with respect
to the Leased Premises and knows of no negative environment issue with respect
to the Leased Premises.

9.7       Brokerage Commission.      Landlord and Tenant warrant and represent
that they have not dealt with any real estate broker or salesman in connection
with this Lease. Landlord and Tenant further represent they have dealt with no
other person that would create any liability for the payment of a commission by
the other party. The party who breaches this warranty shall defend, hold
harmless, and indemnify the non-breaching party from any claims or liability
arising form the breach.

9.8       Choice of Law.      This Lease shall be governed by the laws of the
State of Texas.

9.9       Authority to Execute.    Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid, binding, and enforceable agreement of Tenant
in accordance with the terms hereof. Landlord represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Landlord, and constitutes the valid, binding and enforceable agreement of
Landlord in accordance with the terms hereof.

9.10   No Construction Against Drafting Party.      Landlord and Tenant
acknowledge that each of them and their respective counsel have had an
opportunity to review this Lease and that this Lease shall not be construed for
or against either party merely because such party prepared or drafted this Lease
or any particular provision thereof.

9.11 Number of Execution Copies/Counterparts.          This Lease may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

9.12 Prior Agreement. THIS LEASE CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO AND ANY AND ALL ORAL AND WRITTEN AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, WARRANTIES, PROMISES, AND STATEMENTS FO THE PARTIES HERETO AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, AGENTS, AND BROKERS WITH RESPECT
TO THE SUBJECT MATTER OF THE LEASE, AND

13


--------------------------------------------------------------------------------


ANY MATFER COVERED OR MENTIONED IN THIS LEASE SHALL BE MERGED IN THIS LEASE AND
NO SUCH PRIOR ORAL OR WRITTEN AGREEMENT, UNDERSTANDING, REPRESENTATION,
WARRANTY, PROMISE, OR STATEMENT SHALL BE EFFECTIVE OR BINDING FOR ANY REASON OR
PURPOSE UNLESS SPECIFICALLY SET FORTH IN THIS LEASE. NO PROVISION OF THIS LEASE
MAY BE AMENDED OR ADDED TO EXCEPT BY AN AGREEMENT, IN WRITING, SIGNED BY THE
PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS IN INTEREST. THIS LEASE SHALL NOT
BE EFFECTIVE OR BINDING ON ANY PARTY UNTIL FULLY EXECUTED BY BOTH PARTIES
HERETO.

9.13 Acceptance.     The submission of this Lease to Tenant does not constitute
an offer to lease. This Lease shall become effective only upon the execution and
delivery thereof by both Landlord and Tenant.

9.14 Consent.                      Except where otherwise expressly provided for
in this Lease any consent or approval required under this Lease, pursuant to the
terms of this Lease, may not be unreasonably withheld, conditioned, or delayed.

9.15 Attorneys’ Fees. Should either party be required to engage an attorney to
enforce this Agreement, or the arbitration section as set forth below, the
prevailing party shall receive all reasonable cost of enforcement, including,
but not limited to reasonable attorney’s fee.

9.16

a.     Notices.                          Any notice required or permitted to be
given to party under the provisions of this Lease shall be deemed valid only if
given in writing and (i) delivered personally or (ii) sent via United States
Certified Mail, Return Receipt Requested, with postage prepaid or, (iii) sent
via Federal Express or other similar nationally recognized overnight courier to
the recipient for next business day delivery and addressed by the sender to the
intended recipient:

If to VCG Corporation:

c/o Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

Copy to: Michael Ocello

390 Union Blvd., Suite 540

Lakewood, CO 80228

Copy to: Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

14


--------------------------------------------------------------------------------


780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

If to Landlord:

Bryan S. Foster

2171 Manana Drive

Dallas, TX 75220

Copy to: Kevin Richardson

6716 Valley View Lane

Sachse, TX 75048

With additional copy to:

Art Selander, Esq.

Quilling, Selander, Cummiskey & Lownds, P.C

2001 Bryan Tower, Ste. 1800

Dallas, TX 75201

b.        All references to days for Notice contained in this Lease shall  mean
Business Days, provided however, this provision shall not apply to Section 1.9.

9.17 Successors.      This Lease binds and inures to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns.

9.18 Recordation.                          Tenant and Landlord shall join in the
execution of a short form Memorandum of Lease for purposes of recordation.

9.19 Estoppel Certificate.           Landlord and Tenant agree that from time to
time upon not less than ten (10) days prior request by Landlord, Tenant will
deliver to Landlord a statement in writing certifying that (a) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and identifying the
modifications), (b) the dates to which the rent and other charges have been
paid, and (c) that so far as the person making the certificate knows, Landlord
is not in default under any provision of this Lease and, if Landlord is in
default specifying each such default of which the person making the certificate
may have knowledge, it being understood that any such statement so delivered may
be relied upon by Landlord, or any successor or assignee or interest of
Landlord, or any prospective purchaser, mortgagee, or any assignee or any
mortgage on the Leased Premises. Landlord also expressly agrees that this Lease
shall not be subordinate to any mortgage that Landlord may grant on the Leased
Premises subsequent to the date of execution of this Lease, and that no estoppel
certificate so requested shall require such subordination and shall confirm that
this Lease shall not be so subordinated.

15


--------------------------------------------------------------------------------


9.20 Waiver of Covenants.                         No waiver of any condition or
covenant of this Lease shall be deemed to imply or constitute a further waiver
of the same or any other like condition or covenant, and nothing therein
contained shall be construed to be a waiver on the part of Landlord of any right
or remedy at law or otherwise, and all of Landlord’s remedies herein provided
for shall be deemed to be cumulative. A modification or amendment of this Lease
will be valid and effective only if it is in writing signed by each of the
parties.

9.21 Headings. The headings used in this Lease are inserted for convenience and
are not to be considered in the construction of the provisions of this Lease.

9.22 Covenants Run With Land. All covenants and agreements contained in this
Lease shall be construed as covenants running with the land, and all rights and
powers given to and obligations imposed upon the respective parties shall be
construed as inuring to and binding upon the successors in interest and the
permitted assigns of the parties hereto, respectively.

9.23 Time of Essence.  Time is of the essence with respect to the performance of
the parties’ obligations under this Lease.

9.24 Condition Precedent.      This Lease is expressly contingent upon the
execution of and payment of the Purchase Price under that certain Purchase of
Membership. Interest dated to be effective the 17th day of September, 2007, by
and among VCG Holding Company, a Colorado corporation and Golden Productions JGC
Fort Worth, LLC, a Texas limited liability company, d/b/a Jaguar’s Gold Club
Fort Worth, and Bryan S. Foster. Absent execution of and payment of the Purchase
Price under the aforementioned Purchase of Membership Interest, this Lease is
void ab initio, does not bind the parties and does not create any right, claim
or liability by or between the parties hereto.

9.25 Right of Offset.            Notwithstanding anything contained herein to
the contrary, the Tenant or his assigns or subtenants shall have the right of
offset against any sums due hereunder as a result of Bryan S. Foster
(Landlord/Member) or his assigns default of all or any terms of this Lease or
Purchase of Membership Interest stated above in Section 9.24 to the extent of
damages incurred. The right of offset shall not be exercised until the
arbitration procedures set forth in Section 9.27 have been exhausted.

9.26 Limitation of Damages.                      No party shall be liable to any
other party for any special or punitive damages, whether at law or equity.

9.27 Arbitration.        Each of the parties hereto agrees to submit to binding
arbitration any and all differences and disputes which may arise between them,
their heirs, successors, assigns, employees, officers, directors, affiliates,
subsidiaries, or Member which are related to this Agreement. Prior to initiating
arbitration, the parties shall first meet face-to-face to effect a resolution of
the differences. Any differences

 

16


--------------------------------------------------------------------------------


which the parties are unable to resolve in said face-to-face meeting shall be
heard and finally settled at a mutually agreed upon location by the parties, by
binding arbitration in accordance with the Commercial Rules of the American
Arbitration Association. If the parties do not agree upon a location, the
arbitration proceeding shall be conducted in Dallas, Texas. Any award entered in
any such arbitration shall be final, binding, and may be entered and enforced in
any court of competent jurisdiction. The arbitrator shall make such orders,
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent permitted
under the laws applicable to this Agreement, or any such other written agreement
between the parties or the performance hereof or thereof or otherwise pending
final settlement of any dispute, difference or question by arbitration. Any such
provisional relieve may be modified or amended in any way by the arbitrator at
any time after his appointment.

 

 

 

Initials

 

Initials

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed or have caused this Lease to be
executed as of September 17, 2007.

LANDLORD: BRYAN S. FOSTER

 

 

 

 

 

/s/Bryan S. Foster

 

 

BRYAN S. FOSTER

 

 

 

 

 

TENANT: VCG HOLDING

 

COMPANY

 

 

 

 

 

/s/ Micheal L. Ocello

 

 

BY:

Micheal L. Ocello

 

 

ITS:

President

 

 

18


--------------------------------------------------------------------------------


all that certain tract, parcel, or lot of land located in the J.W. Calloway
Survey, Abstract No. 336, City of Fort Worth. County of Tarrant, Texas.
according to the deed recorded in Volume 17130, Page 375, Deed Records, and
County Clerks Document No. D206221398 Tarrant County, Texas, and being more
particularly described by metes and bounds as follows:

BEGINNING at a point in the East line of Lot 1, Block 1, Calloway Addition an
addition to the City of Fort Worth, Tarrant County, Texas according to the plat
recorded in Cabinet A, Slide 9943 Plat Records, Tarrant County, Texas, lying
S00°03’OS’W a distance of 72.35 feet from the North corner of said Lot 1;

THENCE S00’03’05W. a distance of 334.01 feet along said East line to a point at
the Southeast corner of said Lot 1;

THENCE N8905222’W, a distance of 534.27 feet along the South line of said Lot
Ito a point at the Southwest corner of said Lot I;

THENCE along the Westerly line of said Lt 1 as follows:

1. N47°24’53’W, a distance of 63.54 feet to a point;

2. N02’02’23’W, a distance of 14.52 feet to a point:

3. 589’52’22”E, a distance of 46.16 feet to a point;

4. N00°07’36’E, a distance of 12.66 feet to a point;

THENCE N89’52’22’W, a distance of 26.96 feet to a point lying 35.00 feet
perpendicular from the west line of a tract of land described in the deed to
Jerry Spencer, L.P. recorded in Volume 17131, Page 244, Deed Records, Tarrant
County, Texas;

THENCE N02°14’36”W, a distance of 114.30 feet along a line 35 feet Easterly of
and parallel with said West line of Spencer tract to a point;

THENCE Easterly, 361.36 feet along a non tangent curve to the left, having a
radius of 1,010.00 feet, a central angle of 21 o38•02• and a chord bearing
N69°07’Ol”E, 37g.l 0 feet to a point;

THENCE S89’56’55”E, a distance of 227.66 feet to the point of beginning,
containing 3.769 acres of land.

The bearings recited hereon are oriented to the plat of Lot I, Block 1, Calloway
Addition recorded in Cab. A, Sld. 9943, Piaf Records, Tarrant County, Texas

[RIGHT-HAND CORNER CONTAINS STAMP:  “EXHIBIT A”]


--------------------------------------------------------------------------------


SCHEDULE 5.13
EXCEPTIONS TO EMPLOYEE RELATIONS

1.             NONE.

2.             Member hereby agrees that Exhibit A collectively hereby contains
the following which Member represents as being the records and/or documents used
by the Business as same relates to its independent contractors and employees,
hereby agrees to supply to the Purchaser a list of all employees.

a.             pay plans

b.             bonus plans

c.             sample Independent Contractor form

d.             normal and customary employee forms

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 5.15
EXCEPTIONS TO ABSENCE OF CHANGES

NONE.

[INITIALED:  BF]


--------------------------------------------------------------------------------


SCHEDULE 8.6(a)

COVENANT NOT TO COMPETE (PRIOR OWNER)

THIS COVENANT NO TO COMPETE (this “Agreement’) is made and  effective as of the
17th day of September 2007 (the “Closing Date”), between Bryan S. Foster, a
resident of the State of Texas (“Prior Owner”), and VCG Holding Company, a
Colorado corporation (“Employer”).

W I T N E S S E T H:

WHEREAS, all of the membership interests in Golden Productions JGC Fort Worth,
LLC d/b/a Jaguar’s Gold Club Fort Worth (“Fort Worth”) are to be acquired by
Employer pursuant to a certain Stock Purchase Agreement (the “Purchase
Agreement”); and

WHEREAS, Fort Worth thereafter will become wholly owned by Employer and will
continue to conduct its respective business in the same manner as such business
has been conducted by Fort Worth prior to the acquisition; and

WHEREAS, Prior Owner has been an owner of Fort Worth and has intimate knowledge
of its business practices, which, if exploited by Prior Owner in contravention
of this Agreement, would seriously, adversely and irreparably affect the
interests of Employer and Fort Worth and the ability of Fort Worth to continue
the business previously conducted by it; and

WHEREAS, to induce Employer to enter into the Purchase Agreement, make such cash
payment to Prior Owner and consummate the other transactions contemplated by the
Purchase Agreement, Prior Owner has agreed to execute and deliver this
Agreement.

NOW, THEREFORE, in consideration of the transactions contemplated by the
Purchase Agreement, the consideration paid and to be paid to Prior Owner under
the Purchase Agreement, the above premises, the mutual promises and covenants of
the parties hereto set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Prior Owner and Employer, intending to be legally bound, agree as follows:

1.             Definitions.    As used herein, the following terms shall have
the following meanings unless the context otherwise requires:

a.             “Area” shall mean a radius of fifty (50) miles of Fort Worth,
excluding Jaguar’s Gold Club Fort Worth No. 2 and the club operated in Dallas,
Texas by Manana Entertainment, Inc. d/b/a Jaguar’s Gold Club.

b.             “Business” shall mean the operations of Fort Worth as conducted
as of the Closing Date.


--------------------------------------------------------------------------------


c.             “Competing Business” shall mean any business organization of
whatever form engaged, either Directly or Indirectly, in any adult entertainment
or any business or enterprise which is the same as, or substantially the same
as, Fort Worth.

d.             “Directly or Indirectly” shall mean (i) acting as an agent,
representative, officer, director, or independent contractor of a Competing
Business; (ii) participating in any such Competing Business as an owner,
partner, limited partner, joint venturer, creditor or shareholder (except as a
shareholder holding less than five percent (5%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over-the-counter market); and (iii) communicating to any such Competing
Business the names or addresses or any other information concerning any past,
present, or identified prospective client or customer of Fort Worth or an entity
having title to the goodwill of Fort Worth.

e.             “Restricted Period” shall mean the period commencing with the
Closing Date and ending on the fifth (5th) anniversary thereof

f.              “Confidential Information” shall include any and all information
related to the purpose and business of Fort Worth which is proprietary and not
general public knowledge, specifically including (but without limiting the
generality of the foregoing) any financial statements, appraisals, analysis
data, cost analyses or strategies, clients, customer lists, suppliers, the sales
price of Fort Worth paid by Employer, or any other matters regarding Fort Worth.
Information that is orally disclosed will be considered “Confidential
Information” if Employer indicates to Prior Owner at the time of disclosure the
confidential or proprietary nature of the information and provides a written
summary of such information to Prior Owner within ten (10) days after the
initial oral disclosure thereof. Any technical or business information of a
third-person furnished or disclosed shall be deemed “Confidential Information”
of Fort Worth unless otherwise specifically indicated in writing to the
contrary.

2.             Agreement Not to Compete. Unless otherwise consented to in
writing by Employer, Prior Owner agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business.

3.             Agreement Not to Solicit Employees. Prior Owner agrees that
during the period commencing with the Closing Date and ending on the fifth (5th)
anniversary thereof, he will not, without the prior written consent of Employer,
either directly or Indirectly, on his own behalf or via sendee or on behalf of
others, solicit, divert, or hire away, or attempt to solicit, divert, or hire
away from the employment of Fort Worth or any of its subsidiaries, any Person
employed by Fort Worth or any of its subsidiaries, whether or not such employee
is a full-time employee or temporary employee, whether or


--------------------------------------------------------------------------------


not such employment is pursuant to a written agreement, whether or not such
employment is for a determined period or is at will, and whether or not such
employee has voluntarily terminated their employment. Further, Prior Owner
agrees that he will not, without the prior written consent of Employer, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, solicit or attempt to solicit any entertainers who have performed at
Fort Worth during the preceding six (6) months prior to the Closing Date until
the end of the period commencing with the Closing Date and ending on the fifth
(5th) anniversary thereof.

4.             Confidentiality.   Prior Owner agrees to hold all Confidential
Information of Fort Worth in confidence for so long as Fort Worth treats such
information as confidential or proprietary, unless otherwise agreed to in
writing by the Employer. During such period Prior Owner will use such
information solely for the purposes set forth in this Agreement unless otherwise
agreed to in writing by Employer. Prior Owner agrees not to copy such
Confidential Information of Fort Worth unless otherwise agreed to in writing by
the Employer. Prior Owner agrees that he shall not make disclosure of any such
Confidential Information to anyone (including subcontractors) except accounting,
business, financial and legal advisors of the Employer to whom disclosure is
necessary for the purpose set forth above. Prior Owner shall appropriately
notify such advisors that the disclosure is made in confidence and shall be kept
in confidence in accordance with this Agreement. The obligations set forth in
this Agreement shall be satisfied by Prior Owner through the exercise of the
same degree of care used to restrict disclosure and use of its own Confidential
Information.

5.             Remedies.

a.             Prior Owner acknowledges and agrees that, by virtue of his
relationship with Fort Worth, great loss and irreparable damage would be
suffered by Employer, including, without limitation, damage to the goodwill and
proprietary interests of Employer, if Prior Owner should breach or violate any
of the terms or provisions of the covenants and agreements set forth in Sections
2, 3 and/or 4 hereof Prior Owner further acknowledges that Prior Owner has
examined in detail such restrictive covenants and agreements and agrees that the
restraints imposed thereby on Prior Owner are reasonable in the sense that they
are no greater than are necessary to protect the goodwill of Fort Worth invested
in by Employer pursuant to the Purchase Agreement and to protect Employer in its
legitimate business interests, and the restrictive covenants and agreements are
reasonable in the sense that they are not unduly harsh or oppressive.

b.             The parties acknowledge and agree that any breach of Sections 2,
3 and/or 4 of this Agreement by Prior Owner would result in irreparable injury
to Employer, and therefore Prior Owner agrees and consents that Employer shall
be entitled to a temporary restraining order and a permanent injunction to
prevent a breach or contemplated breach of any of the covenants or agreements of
Prior Owner contained herein.


--------------------------------------------------------------------------------


c.             In addition, Employer shall be entitled, upon any breach of
Sections 2,3 and/or 4 of this Agreement by Prior Owner, to demand an accounting
and repayment of all profits and other monetary compensation realized by Prior
Owner, directly or through any Competing Business controlled by Prior Owner, as
a result of any such breach.

d.             The rights of Employer under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
Employer under the Purchase Agreement or any other agreement , document or
instrument provided for therein, or other remedies otherwise available at law or
in equity. The existence of any claim, demand, action or cause of action against
Prior Owner whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any then valid covenants
or agreements herein.

6.             Severability. Prior Owner agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that each such covenant was agreed to by Employer and
Prior Owner as part of the transaction contemplated by the Purchase Agreement;
that Prior Owner has received good, adequate and valuable consideration for each
of such covenants; that each of such covenants is reasonable and necessary to
protect and preserve the interests and properties of Employer; that Fort Worth
and its subsidiaries are engaged in the Business through the Area: that
irreparable loss and damage will be suffered by Employer should Prior Owner
breach any of such covenants and agreements; that each of such      covenants
and agreements is separate, distinct and severable not only from the other of
such covenants and agreements but also from other and remaining provisions of
this Agreement; and, that the invalidity or unenforceability of any such
covenant or agreement shall not affect the validity or enforceability of any
other such covenants or agreements or any other provision or provisions of this
Agreement unless expressly stated herein. Further, if any provision of this
Agreement is ruled invalid or unenforceable by a court of competent jurisdiction
because of a conflict between such provision and any applicable law or public
policy, such provision shall be redrawn by such court to the extent required to
make such provision consistent with, and valid and enforceable under, such law
or public policy, and as redrawn may be enforced against Prior Owner.

7.             Tolling. In the event that Prior Owner should breach any or all
of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of the
period of the restrictions set forth in such section or sections breached shall
be tolled during the continuation(s) of any breach or breaches by Prior Owner,
and the running of the period of such restrictions shall commence or commence
again only upon compliance by Prior Owner with the terms of the applicable
section or sections breached.

8.             Consideration. In consideration for Prior Owner’s compliance with
his obligations under this Agreement, and as part of the transactions
contemplated by the Purchase Agreement, Prior Owner shall receive from Employer
the sum of Five Thousand ($5,000.00) Dollars in cash on the Closing Date, and
such other consideration provided for in the Purchase Agreement.. Further, Prior
Owner acknowledges and agrees


--------------------------------------------------------------------------------


that the terms of this Agreement contained herein are reasonable in light of the
good, adequate and valuable consideration which Prior Owner shall receive
pursuant to the Purchase Agreement.

9.             Waiver. The waiver by either party of any breach of this
Agreement by the other party shall not be effective unless in writing, and no
such waiver shall operate or be construed as the waiver of the same or another
breach on a subsequent occasion.

10.           Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflicts of laws provisions thereof.

11.           Amendment. No amendment or modification of this Agreement shall be
valid or binding upon Employer or Prior Owner unless made in writing and signed
by the parties hereto.

12.           Captions and Section Headings. Captions and section headings used
 herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

13.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly been given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

a.             If to Prior Owner:

Bryan S. Foster
2171 Manana Drive
Dallas, TX 75202

b.             If to Employer:

VCG Holding Company
Attn: Troy Lowrie
390 Union Blvd., Suite 540
Lakewood, CO 80228

with a copy to:
                                                                                                             
Martin A. Grusin
780 Ridge Lake Boulevard
Suite 202
Memphis, TN 38120


--------------------------------------------------------------------------------


Facsimile: (901) 682-3590

VCG Holding Company
Attn: Mike Ocello
390 Union Blvd., Suite 540
Lakewood, CO 80228

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.

14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed original, but all of which together
shall constitute one and the same instrument.

15.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to the subject matter hereof are terminated and canceled in their entirety and
are of no further force or effect, but specifically excluding the Purchase
Agreement and the agreements, documents and instruments provided for therein.

IN WITNESS WHEREOF, Prior Owner and Employer have each executed and delivered
this Agreement as of the date first written above.

/s/ Bryan S. Foster

 

Bryan S. Foster, Prior Owner

 

 

 

 

 

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

 

By:

/s/ Micheal L. Ocello

 

Title:

President

 


--------------------------------------------------------------------------------


SCHEDULE 8.6(b)

COVENANT NOT TO COMPETE (PRIOR EMPLOYEE)

THIS COVENANT NO TO COMPETE (this “Agreement’) is made and  effective as of the
17th day of September 2007 (the “Closing Date”), between Richard Richardson, a
resident of the State of Texas (“Prior Employee”), and VCG Holding Company, a
Colorado corporation (“Employer”).

W I T N E S S E T H:

WHEREAS, all of the membership interests in Golden Productions JGC Fort Worth,
LLC d/b/a Jaguar’s Gold Club Fort Worth (“Fort Worth”) are to be acquired by
Employer pursuant to a certain Stock Purchase Agreement (the “Purchase
Agreement”); and

WHEREAS, Fort Worth thereafter will become wholly owned by Employer and will
continue to conduct its respective business in the same manner as such business
has been conducted by Fort Worth prior to the acquisition; and

WHEREAS, Prior Employee has been an employee of Fort Worth and has intimate
knowledge of its business practices, which, if exploited by Prior Employee in
contravention of this Agreement, would seriously, adversely and irreparably
affect the interests of Employer and Fort Worth and the ability of Fort Worth to
continue the business previously conducted by it; and

WHEREAS, to induce Employer to make such cash payment to Prior Employee, Prior
Employee has agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the above premises, the mutual promises and
covenants of the parties hereto set forth herein, Five Thousand ($5,000.00)
Dollars, in cash, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Prior Employee and Employer,
intending to be legally bound, agree as follows:

1.             Definitions.    As used herein, the following terms shall have
the following meanings unless the context otherwise requires:

a.             “Area” shall mean a radius of fifty (50) miles of Fort Worth,
excluding Jaguar’s Gold Club Fort Worth No. 2 and the club operated in Dallas,
Texas by Manana Entertainment, Inc. d/b/a Jaguar’s Gold Club.

b.             “Business” shall mean the operations of Fort Worth as conducted
as of the Closing Date.

c.             “Competing Business” shall mean any business organization of
whatever form engaged, either Directly or Indirectly, in any adult entertainment
or any business or enterprise which is the same as, or substantially the same
as, Fort Worth.


--------------------------------------------------------------------------------


d.             “Directly or Indirectly” shall mean (i) acting as an agent,
representative, officer, director, independent contractor or Prior Employee of a
Competing Business; (ii) participating in any such Competing Business as an
owner, partner, limited partner, joint venturer, creditor or shareholder (except
as a shareholder holding less than five percent (5%) interest in a corporation
whose shares are actively traded on a regional or national securities exchange
or in the over-the-counter market); and (iii) communicating to any such
Competing Business the names or addresses or any other information concerning
any past, present, or identified prospective client or customer of Fort Worth or
an entity having title to the goodwill of Fort Worth.

e.             “Restricted Period” shall mean the period commencing with the
Closing Date and ending on the fifth (5th) anniversary thereof

f.              “Confidential Information” shall include any and all information
related to the purpose and business of Dallas which is proprietary and not
general public knowledge, specifically including (but without limiting the
generality of the foregoing) any financial statements, appraisals, analysis
data, cost analyses or strategies, clients, customer lists, suppliers, the sales
price of Fort Worth paid by Employer, or any other matters regarding Fort Worth.
Information that is orally disclosed will be considered “Confidential
Information” if Employer indicates to Prior Employee at the time of disclosure
the confidential or proprietary nature of the information and provides a written
summary of such information to Prior Employee within ten (10) days after the
initial oral disclosure thereof. Any technical or business information of a
third-person furnished or disclosed shall be deemed “Confidential Information”
of Fort Worth unless otherwise specifically indicated in writing to the
contrary.

2.             Agreement Not to Compete. Unless otherwise consented to in
writing by Employer, Prior Employee agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business.

3.             Agreement Not to Solicit Employees. Prior Employee agrees that
during the period commencing with the Closing Date and ending on the fifth (5th)
anniversary thereof, he will not, without the prior written consent of Employer,
either directly or indirectly, on his own behalf or via sendee or on behalf of
others, solicit, divert, or hire away, or attempt to solicit, divert, or hire
away from the employment of Fort Worth or any of its subsidiaries, any Person
employed by Fort Worth or any of its subsidiaries, whether or not such employee
is a full-time employee or temporary employee, whether or not such employment is
pursuant to a written agreement, whether or not such employment is for a
determined period or is at will, and whether or not such employee has
voluntarily terminated their employment. Further, Prior Employee agrees that he
will not, without the prior written consent of Employer, either directly or
indirectly, on his


--------------------------------------------------------------------------------


own behalf or in the service or on behalf of others, solicit or attempt to
solicit any entertainers who have performed at Fort Worth during the preceding
six (6) months prior to the Closing Date until the end of the period commencing
with the Closing Date and ending on the fifth (5th) anniversary thereof.

4.             Confidentiality.     Prior Employee agrees to hold all
Confidential Information of Fort Worth in confidence for so long as Fort Worth
treats such information as confidential or proprietary, unless otherwise agreed
to in writing by the Employer. During such period Prior Employee will use such
information solely for the purposes set forth in this Agreement unless otherwise
agreed to in writing by Employer. Prior Employee agrees not to copy such
Confidential Information of Fort Worth unless otherwise agreed to in writing by
the Employer. Prior Employee agrees that he shall not make disclosure of any
such Confidential Information to anyone (including subcontractors) except
accounting, business, financial and legal advisors of the Employer to whom
disclosure is necessary for the purpose set forth above. Prior Employee shall
appropriately notify such advisors that the disclosure is made in confidence and
shall be kept in confidence in accordance with this Agreement. The obligations
set forth in this Agreement shall be satisfied by Prior Employee through the
exercise of the same degree of care used to restrict disclosure and use of its
own Confidential Information.

5.             Remedies.

a.             Prior Employee acknowledges and agrees that, by virtue of his
relationship with Fort Worth, great loss and irreparable damage would be
suffered by Employer, including, without limitation, damage to the goodwill and
proprietary interests of Employer, if Prior Employee should breach or violate
any of the terms or provisions of the covenants and agreements set forth in
Sections 2, 3 and/or 4 hereof Prior Employee further acknowledges that Prior
Employee has examined in detail such restrictive covenants and agreements and
agrees that the restraints imposed thereby on Prior Employee are reasonable in
the sense that they are no greater than are necessary to protect the goodwill of
Fort Worth invested in by Employer pursuant to the Purchase Agreement and to
protect Employer in its legitimate business interests, and the restrictive
covenants and agreements are reasonable in the sense that they are not unduly
harsh or oppressive.

b.             The parties acknowledge and agree that any breach of Sections 2,
3 and/or 4 of this Agreement by Prior Employee would result in irreparable
injury to Employer, and therefore Prior Employee agrees and consents that
Employer shall be entitled to a temporary restraining order and a permanent
injunction to prevent a breach or contemplated breach of any of the covenants or
agreements of Prior Employee contained herein.

c.             In addition, Employer shall be entitled, upon any breach of
Sections 2, 3 and/or 4 of this Agreement by Prior Employee, to demand an
accounting and repayment of all profits and other monetary compensation realized
by Prior Employee,


--------------------------------------------------------------------------------


directly or through any Competing Business controlled by Prior Employee, as a
result of any such breach.

d.             The rights of Employer under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
Employer at law or in equity. The existence of any claim, demand, action or
cause of action against Prior Employee, whether predicated upon this Agreement
or otherwise, shall not constitute a defense to the enforcement by Employer of
any then valid covenants or agreements herein.

6.             Severability. Prior Employee agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that Prior Employee has received good, adequate and
valuable consideration for each of such covenants; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of Employer; that Fort Worth and its subsidiaries are engaged in the Business
through the Area: that irreparable loss and damage will be suffered by Employer
should Prior Employee breach any of such covenants and agreements; that each of
such covenants and agreements is separate, distinct and severable not only from
the other of such covenants and agreements but also from other and remaining
provisions of this Agreement; and, that the invalidity or unenforceability of
any such covenant or agreement shall not affect the validity or enforceability
of any other such covenants or agreements or any other provision or provisions
of this Agreement unless expressly stated herein. Further, if any provision of
this Agreement is ruled invalid or unenforceable by a court of competent
jurisdiction because of a conflict between such provision and any applicable law
or public policy, such provision shall be redrawn by such court to the extent
required to make such provision consistent with, and valid and enforceable
under, such law or public policy, and as redrawn may be enforced against Prior
Employee.

7.             Tolling. In the event that Prior Employee should breach any or
all of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of
the period of the restrictions set forth in such section or sections breached
shall be tolled during the continuation(s) of any breach or breaches by Prior
Employee, and the running of the period of such restrictions shall commence or
commence again only upon compliance by Prior Employee with the terms of the
applicable section or sections breached.

8.             Consideration. In consideration for Prior Employee’s compliance
with his obligations under this Agreement, Prior Employee shall receive from
Employer the sum of Five Thousand ($5,000.00) Dollars in cash on the Closing
Date. Further, Prior Employee acknowledges and agrees that the terms of this
Agreement contained herein are reasonable in light of the good, adequate and
valuable consideration which Prior Employee shall receive.

9.             Waiver. The waiver by either party of any breach of this
Agreement by the other party shall not be effective unless in writing, and no
such waiver shall operate or be construed as the waiver of the same or another
breach on a subsequent occasion.


--------------------------------------------------------------------------------


10.           Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflicts of laws provisions thereof.

11.           Amendment. No amendment or modification of this Agreement shall be
valid or binding upon Employer or Prior Employee unless made in writing and
signed by the parties hereto.

12.           Captions and Section Headings. Captions and section headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

13.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly been given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

a.

If to Prior Employee:

 

 

 

 

Richard Richardson

 

 

2171 Manana Drive

 

 

Dallas, TX 75202

 

 

 

b.

If to Employer:

 

 

 

 

VCG Holding Company

 

 

Attn: Troy Lowrie

 

 

390 Union Blvd., Suite 540

 

 

Lakewood, CO 80228

 

 

 

with a copy to:

Martin A. Grusin

 

 

780 Ridge Lake Boulevard

 

 

Suite 202

 

 

Memphis, TN 38120

 

 

Facsimile: (901) 682-3590

 

 

 

 

 

VCG Holding Company

 

 

Attn: Mike Ocello

 

 

390 Union Blvd., Suite 540

 

 

Lakewood, CO 80228

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.


--------------------------------------------------------------------------------


14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed original, but all of which together
shall constitute one and the same instrument.

15.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to the subject matter hereof are terminated and canceled in their entirety and
are of no further force or effect, but specifically excluding the Purchase
Agreement and the agreements, documents and instruments provided for therein.

IN WITNESS WHEREOF, Prior Employee and Employer have each executed and delivered
this Agreement as of the date first written above.

/s/ Richard Richardson

 

 

Richard Richardson, Prior Employee

 

 

 

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

By:

/s/ Micheal L. Ocello

 

 

Title:

President

 

 


--------------------------------------------------------------------------------


SCHEDULE 8.17
OWNERSHIP OF MEMBERSHIP INTERESTS

Bryan S. Foster hereby certifies that he is the sole owner of 100% of the
interests in the business known as Golden Productions JGC Fort Worth, LLC
possessing both legal and beneficial interests, as of the Closing Date pursuant
to the Purchase of Membership Interests entered into between VCH Holding Company
and Golden Productions JCG Fort Worth, LLC d/b/a Jaguar’s Gold Club Fort Worth
dated the       day of September, 2007 (Agreement), and that such Units, as of
the Closing Date, are free and clear of all liens, claims, charges, and
encumbrances of any kind or nature whatsoever, and at such time the
authorization of no other person or entity shall be required in order to
consummate the transactions contemplated in the Agreement.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 


--------------------------------------------------------------------------------


SCHEDULE 11.2(e)
OFFICER’S CERTIFICATE

GOLDEN PRODUCTIONS JGC FORT WORTH, LLC

Officer’s Certificate

Pursuant to the provisions of the Purchase of Membership Interests dated Sept
14, 2007 (the “Purchase Agreement”), among Golden Productions JGC Fort Worth,
LLC (hereinafter the “Company”), Bryan S. Foster (hereinafter referred to as
“Member”) and VCG holding Company (“Purchaser”), and with the understanding that
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement, the undersigned hereby
certifies that:

1.             I am the duly elected Chief Manager of the Company, and that, as
such, I am authorized to execute this Officer’s Certificate on behalf of the
Company.

2.             All of the representations and warranties made by the
undersigned, whether made individually or on behalf of the Company, in the
Purchase Agreement are true and correct on and as of the Closing Date with the
same force and effect as though such representations and warranties as,
individually or in the aggregate, do not have a Material Adverse Effect.

3.             Company has performed and complied in all material respects with
all covenants and agreements required by the Purchase Agreement to be performed
or complied with by it on or prior to the Closing Date.

IN WITNESS WHEREOF, I have hereunto set my hand this the 14 day of Sept 2007.

GOLDEN PRODUCTIONS JGC FORT WORTH,
LLC

 

 

 

 

 

 

By:

/s/ Bryan S. Foster

 

 

 

Bryan S. Foster

 

 

 

 

Title:  Chief Manager

 


--------------------------------------------------------------------------------


SCHEDULE 11.2(f)
CHIEF MANAGER’S CERTIFICATE

GOLDEN PRODUCTIONS JGC FORT WORTH, LLC
Chief Manager’s Certificate

Pursuant to the provisions of that certain Purchase of Membership Interests
dated as of 14th, 2007 (the “Purchase Agreement”), by and among Golden
Productions JGC Fort Worth, LLC (hereinafter the “Company”), Bryan S. Foster
(hereinafter referred to as “Manager”) and VCG Holding Company (“Purchaser”),
and with the understanding that capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to them in the Purchase
Agreement, the undersigned hereby certifies that:

1.             I am the duly elected Chief Manager of the Company and that, as
such, I am authorized to execute this Chief Manager’s Certificate on behalf of
the Company.

2.             Attached hereto as Exhibit A is Schedule 4.l( b), which is a
true, correct and complete copy of said Schedule, and I hereby certify that
Golden Productions JGC Fort Worth, LLC is validly organized and in good standing
and nothing in the Articles of Organization of the Company and all Amendments
thereto in any manner whatsoever prevent myself or the Company from performing
all of its obligations pursuant to the Purchase Agreement referred to
hereinabove.

3.             Attached hereto as Exhibit A is Schedule 4.1(b), which is a true,
correct and complete copy of said Schedule, and I hereby certify that nothing in
the Operating Agreement of Golden Productions JGC Fort Worth, LLC and all
Amendments thereto in any manner whatsoever prevent myself or the Company and
all amendments thereto from performing all of its obligations pursuant to the
Purchase Agreement referred to hereinabove.

4.             Attached hereto as Exhibit B is a true, correct and complete copy
of the resolution adopted by the sole member of the Company in accordance with
applicable law and the Articles of Organization and the Operating Agreement of
the Company, and such resolution has not been amended, modified, rescinded or
revoked, and remains in full force and effect on the date hereof.

5.             The individuals named below are duly authorized representatives
of the Company, with authority to execute and deliver the Purchase Agreement and
other agreements, documents and instruments to be executed and delivered by
Company in

[INITIALED:  BF]


--------------------------------------------------------------------------------


connection therewith, and the signatures set forth opposite their names are
their true and genuine signatures.

Name

 

Position

 

Signature

 

 

 

 

 

Bryan S. Foster

 

Chief Manager

 

/s/ Bryan S. Foster

 

 

IN WITNESS WHEREOF, I have hereunto set my band this 14 day of Sept, 2007.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster, Chief Manager

 


--------------------------------------------------------------------------------


EXHIBIT A TO SCHEDULE 11.2(f)

SCHEDULE 4.1(b)
EXCEPTIONS TO STATEMENT ON LOST RECORDS

Bryan S. Foster hereby states and affirms the following as part of the purchase
of the Membership Interest agreement dated the 17th day of September, 2007, by
and among VCG Holding Company and Golden Productions JGC Fort Worth, LLC and
himself (Agreement):

1.             He is the sole owner of all of the interests (Units) of Golden
Productions JGC Fort Worth, LLC (the Business); and

2.             That the Units, certificates, membership books, membership
transfer ledgers, minute books, regulations, and seals (if any) of the Business
either do not exist any more or are lost; and

3.             Nothing contained in the items set forth in 2 above in any way
has or had any effect on his ability and authority to perform all of his and the
Business’ obligations, representations, covenants and warranties contained in
the Agreement, nor does same have any Material Adverse Effect as that term is
defined in the Agreement on the Business.

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster

 


--------------------------------------------------------------------------------


EXHIBIT B TO SCHEDULE 11.2(f)

RESOLUTION OF SOLE MEMBER OF
GOLDEN PRODUCTIONS JGC FORT WORTH, LLC
d/b/a
JAGUAR’S GOLD CLUB FORT WORTH

A special meeting of the sole member of Golden Productions JGC Fort Worth, LLC
(the “Company”), notice having been waived by the member as reflected
hereinbelow, was held at the principal office of the Company, on the 14th day of
Sept, 2007.

Present was: Bryan S. Foster.

On motion duly made and carried, it was;

RESOLVED, that Golden Productions JGC Fort Worth, LLC shall be sold to VCG
Holding Company, as evidenced by a Letter of Intent entered into between Niko
Foster and Rich Richardson, individually and on behalf of Jaguar’s and VCG
Holding Corp., for the sale of Golden Productions JGC Fort Worth, LLC to VCG
Holding Company, and Bryan S. Foster be and is hereby authorized and empowered
herein to (i) negotiate such terms and conditions for this purchase as he deems
fit and appropriate; and (ii) to execute and deliver any and all documents in
the name of the Company requisite to the sale.

The undersigned waive all required notice and affirm the decisions reached
herein.

GOLDEN PRODUCTIONS JGC FORT WORTH,
LLC

 

 

 

/s/ Bryan S. Foster

 

 

Bryan S. Foster, Member

 


--------------------------------------------------------------------------------